Exhibit 10.15

 

NORWALK IMPROVEMENTS LLC,

 

Landlord

 

to

 

TN TECHNOLOGIES, INC.

 

Tenant

 

--------------------------------------------------------------------------------

 

Lease

 

--------------------------------------------------------------------------------

 

Dated as of April 21, 1998

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE 1

   1

PREMISES

   1

1.01 Demise

   1

1.02 Term

   1

1.03 (a) Term Commencement Date

   1

1.04 Failure to Deliver Possession

   2

1.05 Use

   2

1.06 No Representations by Landlord

   3

ARTICLE 2

   3

RENT

   3

2.01 Rent

   3

2.02 Base Rent

   3

2.03 Operating Expense Payment

   4

2.04 Taxes

   9

2.05 Electric Charges

   11

2.06 Manner of Payment

   12

2.07 No Waiver of Additional Rent

   12

ARTICLE 3

   13

LANDLORD COVENANTS

   13

3.01 Landlord Services

   13

3.02 Cessation of Landlord’s Services

   14

 

i



--------------------------------------------------------------------------------

3.03 Repairs by Landlord

   14

3.04 Compliance with Laws by Tenant

   15

ARTICLE 4

   16

LEASEHOLD IMPROVEMENTS; TENANT COVENANTS

   16

4.01 Initial Improvements

   16

4.02 Alterations

   18

4.03 Tenant’s Property

   20

4.04 Repairs by Tenant

   20

4.05 Compliance with Laws by Tenant

   20

4.06 Right to Perform Tenant Covenants

   20

ARTICLE 5

   21

ASSIGNMENT AND SUBLETTING

   21

5.01 Assignment Etc.

   21

5.02 Assignment by Landlord

   24

5.03 Quiet Enjoyment

   24

5.04 Limitation of Landlord’s Liability

   24

ARTICLE 6

   25

SUBORDINATION AND DEFAULT PROVISIONS

   25

6.01 Subordination

   25

6.02 Estoppel Certificate; Financial Information

   26

6.03 Default

   26

6.04 Re-entry by Landlord

   27

6.05 Damages

   27

 

ii



--------------------------------------------------------------------------------

6.06 Other Remedies

   28

6.07 Right to Injunction

   28

6.08 Certain Waivers by Tenant

   28

6.09 No Waiver by Landlord

   28

6.10 End of Term

   29

6.11 Attorneys’ Fees

   29

6.12 Indemnity

   29

6.13 Subrogation Waiver

   30

ARTICLE 7

   30

RULES OF THE BUILDING; INSURANCE; CONDEMNATION

   30

7.01 No Nuisance

   30

7.02 Building Rules

   30

7.03 Compliance with Insurance Standards

   30

7.04 Casualty Insurance

   30

7.05 Liability and Other Forms of Insurance

   30

7.06 Condemnation

   32

7.07 Casualty Clause

   32

ARTICLE 8

   33

MISCELLANEOUS PROVISIONS

   33

8.01 Notice

   33

8.02 Severability

   33

8.03 Waiver of Trial by Jury

   33

8.04 No Joint Venture

   33

 

iii



--------------------------------------------------------------------------------

8.05 No Broker

   33

8.06 Merger

   34

8.07 Successors

   34

8.08 Applicable Law

   34

8.09 Reasonable Efforts

   34

8.10 Business Days

   34

8.11 Building Directory

   34

8.12 Adjacent Excavation - Shoring

   34

8.13 Binding Effect

   34

8.14 Exhibits

   34

8.15 Independent Covenants

   34

8.16 Headings

   35

8.17 Amendments

   35

8.18 Authority

   35

8.19 Partnership Tenant

   35

8.20 Joint and Several Liability; Gender

   35

8.21 Supersession of Prior Lease(s)

   36

8.22 Interpretation

   36

8.23 No Immunity: Consent to Jurisdiction

   37

8.24 Arbitration

   37

8.25 Parking

   38

8.26 Roof; Antenna and Satellite Dish

   38

8.27 Force Majeure

   39

 

iv



--------------------------------------------------------------------------------

8.28 Tenant’s Self-Help Right

   39

ARTICLE 9

   40

ADDITIONAL SPACE OPTIONS

   40

9.01 Additional Space Options

   40

ARTICLE 10

   42

RENEWAL OPTION

   42

10.01 First Renewal Option

   42

10.02 Second Renewal Option

   45

ARTICLE 11

   46

FIRST FLOOR SPACE

   46

11.01 First Floor Space

   46

 

v



--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES

 

A -  Floor Plan of Original Premises

A-1 Floor Plan of First Floor Space

B -  Description of Land

C -  Landlord’s Work

Schedules

C-1 Restrooms

C-2 Electric

C-3 Window Specifications

C-4 Parking Lot and Site Plan Lighting

C-5 Tower Specifications

D - Building Rules and Regulations

E - HVAC Specifications

F - Cleaning Specifications

G - Landscaping Plans

H - Roof Specifications

 

vi



--------------------------------------------------------------------------------

 

INDEX OF DEFINED TERMS

 

Definition

--------------------------------------------------------------------------------

   Where Defined


--------------------------------------------------------------------------------

3 Rowan Street

   Section 8.25

AAA

   Section 2.03

additional rent

   Section 2.06

Additional Space

   Section 9.01

Additional Space Commencement Date

   Section 9.01

Additional Space Contribution

   Section 9.01

Additional Space Exercise Notice

   Section 9.01

Additional Space Notice

   Section 9.01

Additional Space Option

   Section 9.01

Additional Space Term

   Section 9.01

Alterations

   Section 4.02

annual fair market fixed rent

   Section 10.01

Annual Statement

   Section 2.03

Base Rent

   Section 2.02

Base Tax Year

   Section 2.04

Base Year

   Section 2.03

Broker

   Section 8.05

Building

   Section 1.01

business days

   Section 8.10

change in control

   Section 5.01

 

vii



--------------------------------------------------------------------------------

CB

   Section 8.05

CB Agreement

   Section 9.01

Completion Date

   Section 1.03

Constructive Total Taking

   Section 7.06

Environmental Insurance Policy

   Section 3.04

Environmental Reports

   Section 3.04

Environmental Requirements

   Section 3.04

Estimated Payment

   Section 2.03

Estimated Tax Payment

   Section 2.04

Estimate Statement

   Section 2.03

Expedited Arbitration

   Section 8.28

Expense Arbiter

   Section 2.03

First Floor Contribution

   Section 11.01

First Floor Space

   Section 11.01

First Floor Space Commencement Date

   Section 11.01

First Renewal Option

   Section 10.01

First Renewal Term

   Section 10.01

Force Majeure

   Section 8.27

GAAP

   Section 2.03

Governmental Authority

   Section 3.04

Guarantor

   Section 6.03

Hazardous Material

   Section 3.04

herein, hereof, hereby, hereunder

   Section 8.22

 

viii



--------------------------------------------------------------------------------

HVAC Specifications

   Section 3.01

include, including and such as

   Section 8.22

in default hereunder

   Section 8.22

Initial Improvements

   Section 4.01

Initial Plans and Specifications

   Section 4.01

Insurance Requirements

   Section 4.01

Labor Costs

   Section 2.03

Land

   Section 1.01

Landlord

   Introduction

Landlord’s Contribution

   Section 4.01

Landlord’s Delay

   Section 1.04

Landlord Services

   Section 3.01

Landlord’s Initial Work

   Section 1.03

Landlord’s obligation hereunder

   Section 8.22

Landlord’s Work

   Section 1.03

Lease Year

   Section 2.03

Legal Requirements

   Section 4.05

Maximum Contribution

   Section 4.01

no liability to Tenant

   Section 8.22

Non-Disturbance Agreement

   Section 6.01

normal business hours

   Exhibit D

obligations hereunder

   Section 8.22

obligations of this Lease

   Section 8.22

 

ix



--------------------------------------------------------------------------------

Operating Expense Payment

   Section 2.03

Operating Expenses

   Section 2.03

Original Premises

   Section 10.01

Original Term

   Section 10.01

Outside Date

   Section 1.03

Partnership Tenant

   Section 8.19

performance

   Section 8.22

Plan Approval Date

   Section 4.01

Premises

   Section 1.01

prime rate

   Section 2.06

Project Costs

   Section 4.01

Real Property

   Section 1.01

Recaptured Roof Space

   Section 8.26

Records

   Section 2.03

re-enter, re-entry and re-entering

   Section 6.04

related party

   Section 5.01

Rent

   Section 2.01

Rent Commencement Date

   Section 2.02

Second Renewal Option

   Section 10.02

Second Renewal Term

   Section 10.02

Self-Help Notice

   Section 1.03

Self-Help Right

   Section 1.03

Stipulated Rate

   Section 2.06

 

x



--------------------------------------------------------------------------------

Substitute Roof Space

   Section 8.26

successor entity

   Section 5.01

Superior Lease

   Section 6.01

Superior Lessor

   Section 6.01

Superior Mortgage

   Section 6.01

Superior Mortgagee

   Section 6.01

Taxes

   Section 2.04

Tax Estimate

   Section 2.04

Tax Statement

   Section 2.04

Tax Year

   Section 2.04

Tenant

   Introduction, 8.20

Tenant’s Delay

   Section 1.03

Tenant’s Percentage

   Section 2.04

Tenant’s Property

   Section 4.03

Tenant’s Statement

   Section 2.03

Tenant’s Tax Payment

   Section 2.04

Term

   Section 1.02

Term Commencement Date

   Section 1.03

Term Expiration Date

   Section 1.02

Termination Date

   Section 5.01

termination of the Term

   Section 8.22

termination of this Lease

   Section 8.22

the terms of this Article

   Section 8.22

 

xi



--------------------------------------------------------------------------------

the terms of this Lease

   Section 8.22

the terms of this Section

   Section 8.22

UST’s

   Section 3.04

without liability to Tenant

   Section 8.22

 

xii



--------------------------------------------------------------------------------

LEASE, dated as of April 21, 1998, between NORWALK IMPROVEMENTS LLC, a New York
limited liability company (“Landlord”), whose address is c/o DLC Management
Corp., 580 White Plains Road, Tarrytown, New York 10591, and TN TECHNOLOGIES,
INC., a Delaware corporation (“Tenant”), whose address is 400 Nyala Farms, Nyala
Farm Road, Westport, Connecticut 06880.

 

W I T N E S S E T H:

 

Landlord and Tenant hereby covenant and agree as follows:

 

ARTICLE 1

 

PREMISES

 

1.01 Demise. Landlord hereby leases to Tenant, and Tenant hereby hires from
Landlord, subject to the covenants and agreements contained in this Lease, the
space (the “Premises”) consisting of the entire second (2nd), third (3rd) and
fourth (4th) (also known as the “Penthouse”)) floors, substantially as shown on
the plans annexed hereto as Exhibit A, in the building known as 230 East Avenue,
Norwalk, Connecticut (the “Building”) on the land (the “Land”) more particularly
described on Exhibit B annexed hereto. The term “Real Property” shall mean the
Land and the Building and, upon Landlord’s acquisition of legal title thereto, 3
Rowan Street (as hereinafter defined). Landlord represents to Tenant that
Landlord owns fee simple title to the Real Property on the date hereof.

 

1.02 Term. The term of this Lease (the “Term”) shall commence on the Term
Commencement Date (as defined in Section 1.03(a) hereof) and shall end, unless
sooner terminated or extended as herein provided, on the day immediately
preceding the tenth (10th) anniversary of the Rent Commencement Date (as
hereinafter defined) (the “Term Expiration Date”).

 

1.03 Term Commencement Date. (a) The term “Term Commencement Date” shall mean
the date upon which (x) the Completion Date (as hereinafter defined) shall have
occurred with respect to all of the items of Landlord’s Initial Work (as
hereinafter defined) other than item 3(b) of Landlord’s Work (the “Initial AC
Work”) and (y) Landlord shall have notified Tenant that Landlord has obtained
the necessary approvals from the City of Norwalk for the use of the Premises for
the purposes set forth in Section 1.05 hereof. Landlord shall use commercially
reasonable efforts to cause the Term Commencement Date to occur on or before the
ninetieth (90th) day after the date of this Lease. If (i) the Completion Date
shall fail to have occurred on or before the applicable Outside Date (as
hereinafter defined), subject to the extension for the period that such
occurrence is prevented due to a Tenant’s Delay or Force Majeure event (as
hereinafter defined) and (ii) Tenant shall have given Landlord written notice
(the “Self-Help Notice”) of such failure within thirty (30) days after the
Outside Date clearly stating “NOTICE OF FAILURE TO COMPLETE LANDLORD’S INITIAL
WORK; LANDLORD’S FAILURE TO COMPLETE LANDLORD’S INITIAL WORK FOR MORE THAN
THIRTY (30) ADDITIONAL DAYS SHALL ENTITLE TENANT TO EXERCISE ITS SELF-HELP RIGHT
TO COMPLETE LANDLORD’S INITIAL WORK” or language to substantially similar effect
and (iii) the Completion Date fails to occur within 30 days after Tenant gives
the Self-Help Notice, then Tenant shall have the right (the “Self-Help Right”)
to cure such failure by completing such uncompleted item(s) of Landlord’s
Initial Work in the manner Landlord is required to perform the same and to
recover its reasonable out-of-pocket costs actually paid to third parties to
cause the Completion Date to occur by offsetting such costs against the first
installments of Base Rent (as hereinafter defined) accruing hereunder; provided
however, that Tenant shall provide Landlord with paid receipts and invoices and
partial lien waivers for all such work performed by Tenant and a bill therefor
and shall give Landlord at least thirty (30) days to pay Tenant such bill prior
to Tenant exercising any such right of offset against Base Rent. In the event
that Landlord asserts that the Completion Date has not

 

1



--------------------------------------------------------------------------------

occurred on or before the Outside Date by reason of a Force Majeure event, then
Landlord shall (x) within three (3) business days thereafter, provide Tenant
with a reasonably detailed explanation of why Tenant’s exercise of the Self-Help
Right would not expedite the occurrence of the Completion Date and (y)
diligently and continuously attempt to cause the Completion Date to occur as
soon thereafter as reasonably practicable.

 

(b) The term “Completion Date” shall mean the date upon which Landlord notifies
Tenant that Landlord’s Initial Work (as hereinafter defined) is completed in
accordance with applicable Legal Requirements. The items of work set forth on
Exhibit C annexed hereto shall be referred to herein as “Landlord’s Work”, and
items 3, 4, 6(a), 7, 10, and 11(a) of Landlord’s Work shall be referred to
herein as “Landlord’s Initial Work”. Landlord shall use all commercially
reasonable efforts (i) to cause the Completion Date to occur on or before the
applicable Outside Date, and its failure to do so shall constitute a Landlord’s
Delay for purposes of Section 1.04 hereof, (ii) to complete the items of
Landlord’s Work other than Landlord’s Initial Work on or before the two hundred
tenth (210th) day after the date hereof, subject to extension for the period
that such occurrence is prevented due to a Tenant’s Delay or Force Majeure event
and (iii) to provide Tenant with at least fifteen (15) days advance notice of
the Completion Date. If Landlord is delayed in completing Landlord’s Initial
Work due to a Tenant’s Delay, then the Completion Date shall be deemed to be the
date it would have occurred but for Tenant’s Delay, as determined by Landlord in
its reasonable judgment. The term “Outside Date” shall mean (x) the 90th day
after the date of this Lease with respect to all of the items of Landlord’s
Initial Work other than the Initial AC Work and (y) the 120th day after the date
of this Lease with respect to the Initial AC Work.

 

(c) The term “Tenant’s Delay” shall mean an actual delay that Landlord
encounters in the performance of Landlord’s Work by reason of the act or
omission of Tenant, including, without limitation, the following:

 

(i) any change in the Initial Plans and Specifications (as hereinafter defined)
requested by Tenant that in fact causes a delay;

 

(ii) the performance of any work in the Premises by any agent or contractor
employed by or on behalf of Tenant that causes a delay, or any failure to
complete or delay in completion of such work;

 

(iii) any other act or omission of Tenant in violation of the Lease that causes
a delay, including, without limitation, Tenant’s failure timely to submit any
plans or specifications or revisions thereof.

 

1.04 Failure to Deliver Possession. If Landlord is unable to deliver possession
of the Premises on the applicable Completion Date for any reason whatsoever,
including, without limitation, that Landlord’s Initial Work has not been
sufficiently completed to make the Premises ready for Tenant’s possession
thereof pursuant to Section 1.03 hereof, a certificate of occupancy has not been
procured or for any other reason (each, a “Landlord’s Delay”), then the validity
of this Lease shall not be impaired under such circumstances. The Rent payable
under Article 2 shall be fully abated if a Tenant’s Delay is not the cause,
directly or indirectly, of such inability to deliver possession by the period of
such inability beyond the Completion Date (other than with respect to the
Initial AC Work). If permission is given to Tenant to enter into possession of
the Premises or to occupy premises other than the Premises prior to the date
specified as the Term Commencement Date, Tenant covenants and agrees that such
occupancy shall be deemed to be under all the terms, covenants, conditions and
provisions of this Lease.

 

1.05 Use. (a) The Premises shall be used and occupied solely by Tenant as
general and executive offices and for no other purpose.

 

2



--------------------------------------------------------------------------------

(b) Tenant shall not use, suffer or permit the Premises or any part thereof to
be used in any manner, or anything to be done therein, or suffer or permit
anything to be brought into or kept therein, which would in any way (i) violate
any of the provisions of any Superior Lease or Superior Mortgage (as such terms
are defined in Section 6.01 hereof) of which Tenant has notice or any Legal
Requirements (as defined in Section 4.06 hereof) in any material respect, (ii)
make void or voidable any fire or liability insurance policy then in force with
respect to any portion of the Real Property, (iii) make unobtainable from
reputable insurance companies authorized to do business in Connecticut any fire
insurance with extended coverage, or liability, elevator, boiler, machinery or
other insurance required to be furnished by Landlord under the terms of any
Superior Lease or Superior Mortgage at standard rates, (iv) cause physical
damage to the Building or any part thereof, (v) constitute a public or private
nuisance, (vi) impair the appearance, character or reputation of the Building,
(vii) discharge objectionable fumes, vapors or odors into the Building air
conditioning system or into the Building flues or vents not designed to receive
them or otherwise in such manner as may cause a nuisance to other tenants or
occupants, (viii) impair or interfere with beyond a de minimis extent any of the
Building services or the proper and economic heating, cleaning, air conditioning
or other servicing of the Building or the Premises beyond a de minimis extent or
impair or interfere with the use of any of the other areas of the Building by,
or annoy Landlord or any of the other tenants or occupants of the Building, (ix)
increase the pedestrian traffic in and out of the Premises or the Building above
an ordinary level for businesses of Tenant’s type, or (x) exceed the maximum
floor loads of the Premises or the Building. Violation of this Section 1.05(b)
shall be deemed a material default under this Lease.

 

1.06 No Representations by Landlord. Tenant hereby acknowledges that, except as
expressly set forth in this Lease, including all Exhibits attached, as set or
referred to herein, neither Landlord nor Landlord’s agents have made any
representations or promises with respect to the physical condition of the
Building, the Land or the Premises, or any other matter or thing affecting or
related to the Premises. No rights, easements or licenses are acquired by Tenant
by implication or otherwise except as expressly set forth in this Lease. Tenant
has inspected the Building and the Premises and agrees to take the same “as is”
on the date of this Lease, except for Landlord’s obligation to perform
Landlord’s Work, and acknowledges that the taking of possession of the Premises
by Tenant shall be conclusive evidence that the Premises and the Building
systems serving the Premises were in good and satisfactory condition at the time
Tenant took possession thereof, except for those items of Landlord’s Work to be
performed after such taking of possession.

 

ARTICLE 2

 

RENT

 

2.01 Rent. The “Rent” shall be the sum of (a) the Base Rent (as defined in
Section 2.02) plus (b) the Operating Expense Payment (as defined in Section
2.03) plus (c) the Tenant’s Tax Payment (as defined in Section 2.04 hereof).

 

2.02 Base Rent. (a) Tenant shall pay base rent (the “Base Rent”) to Landlord (i)
at the rate of $1,086,000.00 per year for the period from the date (the “Rent
Commencement Date”) that is the later of (A) the one hundred fifty-first (151st)
calendar day after the Completion Date applicable to all of the items of
Landlord’s Initial Work other than the Initial AC Work or (B) November 1, 1998,
to and including the day immediately preceding the fifth (5th) anniversary of
the Rent Commencement Date in equal monthly installments of $90,500.00 and (ii)
at the rate of $1,248,900.00 per year for the period from the fifth (5th)
anniversary of the Rent Commencement Date to and including the Term Expiration
Date in equal monthly installments of $104,075.00. The Base Rent provided in
this Section 2.02 shall be subject to adjustment as set forth in Section
11.01(a)(ii)(B) hereof.

 

(b) Base Rent shall be payable by Tenant in advance on the Rent Commencement
Date and on the first day of each calendar month thereafter (appropriately
prorated in the case of the first installment if the Rent Commencement Date is
not the first day of

 

3



--------------------------------------------------------------------------------

a calendar month or the last installment if the Term Expiration Date is not the
last day of a calendar month); except that, upon the execution of this Lease,
Tenant shall pay to Landlord $90,500.00 on account of the first installment of
Base Rent becoming due hereunder.

 

(c) If any of the Base Rent or additional rent (as defined in Section 2.06
hereof) payable under this Lease shall be or become uncollectible, reduced or
required to be refunded because of any Legal Requirement, Tenant shall enter
into such agreements and take such other steps (without additional expense to
Tenant) as Landlord may reasonably request and as may be legally permissible to
permit Landlord to collect the maximum rents which from time to time during the
continuance of such legal rent restriction may be legally permissible (and not
in excess of the amounts reserved therefor under this Lease). Upon the
termination of such legal rent restriction, (i) the Base Rent and additional
rent shall become and thereafter be payable in accordance with the amounts
reserved herein for the periods following such termination and (ii) Tenant shall
pay to Landlord, to the maximum extent legally permissible, an amount equal to
(A) the Base Rent and additional rent which would have been paid pursuant to
this Lease but for such legal rent restriction, less (B) the rents and payments
in lieu of rents paid by Tenant during the period such legal restriction was in
effect.

 

(d) Provided that Tenant is not then in default of this Lease beyond the
expiration of all applicable grace and cure periods, Tenant shall be entitled to
receive a credit against Base Rent accruing hereunder in the sum of $106,903.12
to be applied against the first installments of Base Rent accruing hereunder.

 

2.03 Operating Expense Payment. (a) For each Lease Year (hereinafter defined)
during the Term, Tenant shall pay as additional rent an amount equal to the
Operating Expense Payment (hereinafter defined).

 

(b) Operating Expense Definitions:

 

(i) The term “Lease Year” shall mean each twelve (12) month period following the
Base Year (hereinafter defined).

 

(ii) The term “Operating Expenses” shall mean all costs and expenses actually
paid or incurred by the Landlord or on Landlord’s behalf in respect of the
repair, maintenance or operation of the Land or the Building or the curbs,
sidewalks, plazas and other appurtenances adjoining the same, including, without
limitation, the costs and expenses which belong within any one or more of the
following categories:

 

(A) salaries, wages, medical, surgical, insurance (including group life and
disability), union and general welfare benefits and pension payments of
employees engaged in the repair, operation or maintenance of the Land or the
Building;

 

(B) payroll taxes, workers’ compensation, uniforms and related expenses for
employees;

 

(C) the cost of painting and the cost of interior and exterior landscape
maintenance, exclusive of any portion thereof included in Landlord’s Work;

 

(D) premiums and other charges for rent, casualty, boiler, sprinkler,
plate-glass, liability, fidelity and any other insurance Landlord maintains or
is required to maintain with regard to the Land or the Building or the
maintenance or operation thereof;

 

4



--------------------------------------------------------------------------------

(E) the cost of all supplies (including, without limitation, cleaning supplies),
hand tools and other materials used in the repair, maintenance or operation of
the Building, and sales and other taxes thereon;

 

(F) the depreciation for, or the rental cost or value (including all applicable
sales taxes) of all movable equipment used in the repair, maintenance or
operation of the Building;

 

(G) the cost to purchase or lease and install any Building security or other
system used in connection with life or property protection installed after the
Base Year (including the cost of, or the cost of value of the rental of, all
machinery, electronic systems and other equipment comprising any part thereof),
as well as the cost of the operation and repair of any such system in the
operation during the Base Year;

 

(H) the cost of all charges for window and other cleaning, janitorial and
security services;

 

(I) intentionally omitted;

 

(J) the cost of repairs and the cost of replacements made in connection with
repairs of cables, fans, pumps, boilers, cooling equipment, wiring and
electrical fixture and metering, control and distribution equipment, component
parts of the HVAC, electrical, plumbing, elevator and any life or property
protection systems (including, without limitation, sprinkler systems), window
washing equipment and snow removal equipment;

 

(K) intentionally omitted;

 

(L) intentionally omitted;

 

(M) the costs for alterations and improvements to the Building made after the
Base Year by reason of the laws and requirements of any public authorities or
the requirements of insurance bodies or Landlord’s insurer; provided, however,
that to the extent such costs are capitalized under generally accepted
accounting principles (“GAAP”), such costs shall be amortized over the useful
life thereof under GAAP;

 

(N) management fees not in excess of the then prevailing rates for management
fees of first-class office buildings in Fairfield County;

 

(O) the cost of improvements, equipment or machinery installed for the purpose
of reducing energy consumption or reducing other Operating Expenses; provided,
however, that to the extent such costs are capitalized under generally accepted
accounting principles, such costs shall be amortized over the useful life of
such improvements as determined under GAAP, provided, however, that the amount
to be included in Operating Expenses in any year shall not exceed the savings in
Operating Expenses in such year occasioned by the installation of such
improvements.

 

(P) legal, accounting and other professional fees incurred in connection with
the operation, maintenance, or management of the Land or the Building;

 

5



--------------------------------------------------------------------------------

(Q) fees, dues and other similar payments made by Landlord to real
estate-related organizations in Fairfield County and only to the extent the same
directly benefit the Real Property;

 

(R) water use and sewer use charges; and

 

(S) notwithstanding anything to the contrary contained in this Lease, the
following items are to be excluded from Operating Expenses: (1) Labor Costs (as
hereinafter defined) in respect of officers and executives of Landlord above the
grade of Building manager, unless for work actually performed in or about the
Building, and then only at compensation commensurate with that which would have
been paid to a third person; (2) legal and other professional fees, leasing
commissions advertising expenses, and other costs incurred in leasing or
attempting to lease any portion of the Building; (3) any insurance premiums to
the extent that Landlord is specifically reimbursed therefor by Tenant pursuant
to this Lease (other than pursuant to this Paragraph) or by any other tenant or
other occupant of the Building pursuant to its lease (other than pursuant to an
operating expenses escalation clause contained herein); (4) the cost of any
items actually paid by the insurance Landlord is obligated to maintain or for
which Landlord is entitled to be compensated, including reimbursement by any
tenant; (5) the cost of any alterations, additions, changes, replacements,
improvements and repairs and other items which are made in order to prepare
space for occupancy by a new tenant and any supervisory fee charged to such
tenant by Landlord in connection therewith; (6) the cost of electricity
furnished to the Premises or any other space in the Building leased to tenants
and for which tenants are responsible in accordance with the terms of their
leases; (7) all Taxes; (8) refinancing costs; (9) (i) ground rents and mortgage
debt service, (ii) reserves for anticipated future expenses, bad debt loss, or
rent loss, (iii) interest and penalties incurred as a result of Landlord’s
delinquent payment of any obligation of Landlord, (iv) costs associated with the
operation of the business of the entity which constitutes Landlord, which costs
are not directly related to the operation, management, maintenance and repair of
the Building including, by way of example, and without limitation, the formation
of the entity, internal accounting and legal matters, preparation of tax returns
and financial statements, costs and legal fees incurred in enforcing leases
against tenants, including Tenant, costs of selling, syndicating, financing,
mortgaging or hypothecating any of Landlord’s interest in the Building, and the
costs of any disputes between Landlord and its employees, (v) expenditures for
capital improvements, except (A) those which under generally applied real estate
practice are expensed or (B) as provided in Section 2.03(b)(ii)(M) and Section
2.03(b)(ii)(O) hereof (as hereinafter defined), (vi) costs of removing or
otherwise remediating any Hazardous Materials (as hereinafter defined) and of
complying with Environmental Requirements (as hereinafter defined) in effect as
of the Commencement Date; (vii) penalties imposed as a result of Landlord’s
failure to comply with applicable Legal Requirements unless Landlord is
contesting the validity or applicability thereof in good faith, (viii) franchise
or income taxes imposed on Landlord, and (ix) costs related to expanding the
Building; and (10) (i) costs of the original construction (as distinguished from
operation and maintenance) of the Building or any expansion thereof, and (ii)
costs of correcting defects; in the design or construction of the Building and
the costs of repairing damage caused as a result of such defects. The term
“Labor Costs” shall mean all expenses incurred by Landlord or on Landlord’s
behalf which shall be related to employment of personnel, including without
limitation amounts incurred for wages, salaries and other compensation for
services, payroll, social security, unemployment and other similar taxes,
workers’ compensation insurance, liability benefits, pensions, hospitalization,
retirement plans and insurance (including without limitation, group life and
disability), uniforms and working clothes and the cleaning thereof, and expenses
imposed on or on behalf of Landlord pursuant to any collective bargaining
agreement relating to such employees. With respect to employees who are not
employed on a full-time basis with respect to the Building, a pro rata portion
of expenses allocable to the time any such employee is employed with respect to
the Building shall be included in Labor Costs.

 

6



--------------------------------------------------------------------------------

(iii) The term “Operating Expense Payment” shall mean Tenant’s Percentage (as
hereinafter defined) of the amount by which the Operating Expenses for a Lease
Year exceeded the Operating Expenses for the Base Year.

 

(iv) The term “Base Year” shall mean, with respect to the Operating Expense
payment for the calendar year 1999.

 

(c) Intentionally omitted.

 

(d) If during any Base Year or any Lease Year (i) any rentable space in the
Building shall be vacant or unoccupied, or (ii) the tenant or occupant of any
space in the Building undertook to perform work or services therein in lieu of
having Landlord perform the same and the cost thereof would have been included
in Operating Expense, then, in either of such events, at Landlord’s option, the
Operating Expenses for the Base Year or such Lease Year, as applicable, shall be
adjusted to reflect the Operating Expenses that would have been incurred if such
space had been occupied for the entire Base Year or Lease Year, as applicable,
or if Landlord had performed such work or services, as the case may be.

 

(e) Within the first 90 days of each Lease Year, Landlord may furnish to Tenant
a written statement (an “Estimate Statement”) setting forth Landlord’s estimate
of the Operating Expense Payment for such Lease Year (the “Estimated Payment”).
Tenant shall pay to Landlord on the first day of each month during each Lease
Year an amount equal to one-twelfth (1/12th) of the Estimated Payment up to a
maximum of 105% of the greater of (1) the Estimated Payment shown on the
Estimate Statement for the immediately preceding Lease Year or (2) the Operating
Expense Payment for the immediately preceding Lease Year; provided, however,
that such 105% limitation shall not apply to any item included in Operating
Expenses for which Landlord provides Tenant, together with an Estimate
Statement, with a reasonably detailed explanation (for example, an accepted
estimate for particular contract services) of why Landlord anticipates that the
cost of such item is likely to increase by more than 5% over its cost for the
immediately preceding Lease Year. If Landlord furnishes an Estimate Statement
for a Lease Year subsequent to the commencement thereof, then (i) until the
first day of the month following the month in which the Estimate Statement is
furnished to Tenant, Tenant shall continue to pay to Landlord on the first day
of each month an amount equal to the monthly sum payable by Tenant to Landlord
with respect to the next previous Lease Year; (ii) promptly after the Estimate
Statement is furnished to Tenant, Landlord shall give notice to Tenant stating
whether the amount previously paid by Tenant to Landlord for the current Lease
Year was greater or less than the installments of the Estimated Payment to be
paid for the current Lease Year, and (a) if there shall be a deficiency, Tenant
shall pay the amount thereof within thirty (30) days after demand therefor, or
(b) if there shall have been an overpayment, Landlord shall credit the amount
thereof against the next monthly installments of the Base Rent payable under
this Lease; and (iii) on the first day of the month following the month in which
the Estimate Statement is furnished to Tenant, and monthly thereafter throughout
the remainder of the Lease Year, Tenant shall pay to Landlord an amount equal to
one-twelfth (1/12th) of the Estimated Payment shown on the Estimate Statement.
Landlord may, from time to time during each Lease Year, furnish to Tenant a
revised Estimate Statement; if a revised Estimate Statement is furnished to
Tenant, the Estimated Payment for such Lease Year shall be adjusted in the same
manner as provided in the preceding sentence.

 

(f) Within 90 days after the expiration of each Lease Year, Landlord shall
furnish to Tenant an annual statement (the “Annual Statement”) for such Lease
Year with reasonably detailed documentation for the amounts shown thereon. If
the Annual Statement shows that the Estimated Payment (or other payments) for
such Lease Year exceeded the Operating Expense Payment which should have been
paid for such Lease Year, Landlord shall credit the amount of such excess
against the next monthly installments of Base Rent payable under this Lease (or
promptly refund such amount if this Lease has terminated); if the Annual
Statement for such Lease Year shows that the Estimated Payment for such Lease
Year was less than the Operating Expense Payment (or other payments) which
should have been paid for such

 

7



--------------------------------------------------------------------------------

Lease Year, Tenant shall pay the amount of such deficiency within ten (10) days
after receipt of the Annual Statement.

 

(g) Each Annual Statement shall be conclusive and binding upon Tenant unless,
within ninety (90) days after receipt thereof, Tenant shall notify Landlord that
it disputes the correctness of the Annual Statement, specifying the particular
respects in which the Annual Statement is claimed to be incorrect. If such
notice is sent, Tenant shall pay to Landlord the amount shown to be due to
Landlord on the disputed Annual Statement, pending the resolution of any dispute
relating thereto. The parties agree that, due to the confidential nature of
Landlord’s books and records, either party may refer the decision of the issue
raised to a reputable independent nationally recognized firm of certified public
accountants selected by Landlord and Tenant and the decision of such accountants
shall be conclusive and binding upon the parties. The fees and expenses involved
in such decision shall be borne by the unsuccessful party (and if both parties
are partially unsuccessful, the accountants shall apportion the fees and
expenses between the parties based on the degree of success of each party).

 

(h) (i) Tenant may, at its sole cost and expense and upon reasonable written
notice given within thirty (30) days after the giving of such notice, elect to
have a reputable independent nationally recognized firm of certified pubic
accountants jointly selected by Tenant and Landlord, examine Landlord’s books
and records (collectively, the “Records”) as are relevant to the Lease Year in
question.

 

(ii) In the event that Tenant, after having reasonable opportunity to examine
the Records, shall disagree with the Landlord’s Statement, then Tenant may send
a written notice (“Tenant’s Statement”) to Landlord of such disagreement,
specifying in reasonable detail the basis for Tenant’s disagreement, the amount
of the additional rent that Tenant claims was due for the applicable operating
year and the amount of any refund claimed to be due Tenant. Landlord and Tenant
shall attempt to adjust such disagreement. If they are unable to do so within
thirty (30) days of receipt by Landlord of Tenant’s Statement, Landlord and
Tenant shall designate a reputable independent nationally recognized firm of
certified public accountants not regularly engaged by either (the “Expense
Arbiter”) whose determination made in accordance with this Section 2.03(h) shall
be binding upon the parties. The fees and expenses of the Expense Arbiter shall
be paid equally by the parties. The Expense Arbiter shall hold a hearing within
thirty (30) days after selection at which representatives of Landlord and Tenant
shall have an opportunity to present their respective positions and evidence.
Landlord shall credit any excess payments made by Tenant against the next
monthly installment of Base Rent and additional rent due hereunder, which credit
may include interest on such overpayment at the prime rate (as hereinafter
defined). In the event that Landlord and Tenant shall be unable to agree upon
the designation of the Expense Arbiter within thirty (30) days after receipt of
notice from the other party requesting agreement as to the designation of the
Expense Arbiter, which notice shall contain the names and addresses of two (2)
or more certified public accountants who are acceptable to the party sending
such notice (any of whom, if acceptable to the party receiving such notice as
evidenced by notice given by the receiving party to the other party within such
thirty (30) day period, shall be the agreed upon Expense Arbiter), then either
party shall have the right to request the American Arbitration Association
(“AAA”) (or any successor thereto) to designate as the Expense Arbiter a
certified public accountant whose determination made in accordance with this
Section 2.03(h) shall be conclusive and binding upon the parties. Landlord and
Tenant hereby agree that any determination made by an Expense Arbiter designated
pursuant to this Section 2.03(h)shall not exceed the amount(s) as determined to
be due in the first instance by the Landlord’s Statement and that any
determination which does not comply with the foregoing shall be null and void
and not binding on the parties. In rendering such determination, the Expense
Arbiter shall not add to, subtract from or otherwise modify any of the
provisions of this Lease, including the provisions of the immediately preceding
sentence.

 

8



--------------------------------------------------------------------------------

2.04 Taxes. (a) The following terms shall have the following meanings:

 

(i) The term “Tenant’s Percentage” shall mean Forty-five and five-tenths percent
(45.5%).

 

(ii) The term “Tax Statement” shall mean a computation of additional rent due
pursuant to the provisions of this Section 2.04 furnished by Landlord to Tenant.

 

(iii) The term “Base Tax Year” shall mean the Tax Year commencing July 1, 1998,
and ending June 30, 1999.

 

(iv) The term “Taxes” shall mean (A) all real estate taxes, assessments (special
or otherwise), rates and charges of a similar or dissimilar nature, whether
general, special, ordinary, extraordinary, foreseen or unforeseen, which may be
assessed, levied or imposed upon all or any part of the Real Property, whether
or not the same constitute one or more tax lots, and whether levied by the City
of Norwalk or any other taxing authority, and (B) any expenses, including
attorneys’ fees and disbursements and experts’ and other witnesses’ fees,
incurred by Landlord in contesting any of the foregoing or the assessed
valuation of all or any part of the Real Property; but “Taxes” shall not include
(1) any net income, franchise, “value added”, inheritance or estate tax imposed
upon Landlord, the Premises or the Real Property, except to the extent provided
in the last sentence of this Section 2.04 (a) (iv) or (2) any interest or
penalties incurred by Landlord as a result of Landlord’s late payment of Taxes,
except for interest payable in connection with the installment payments of
assessments pursuant to the next sentence. If by law, any assessment may be
divided and paid in annual installments, then, provided the same is not
prohibited under the terms of any Superior Lease or Superior Mortgage, for
purposes of this Section, (x) such assessment shall be deemed to have been so
divided and to be payable in the maximum number of annual installments permitted
by law and (y) there shall be deemed included in Taxes for each Tax Year the
annual installment of such assessment becoming payable during such Tax Year,
together with interest payable during such Tax Year on such annual installment
and on all installments thereafter becoming due as provided by law, all as if
such assessment had been so divided. If the methods of taxation prevailing on
the date hereof shall subsequently be altered so that in lieu of or as an
addition to or substitute for the whole or any part of the taxes, assessments,
rents, rates, charges, levies or imposition now assessed, levied or imposed upon
all or any part of the Real Property, there shall be assessed, levied or imposed
(a) a tax, assessment, levy, imposition or charge based on the income or rents
received therefrom whether or not wholly or partially as a capital levy or
otherwise, or (b) a tax, assessment, levy, imposition or charge measured by or
based in whole or in part upon all or any part of the Real Property and imposed
upon Landlord, or (c) a license fee measured by the rents, or (d) a net income,
franchise, “value added”, inheritance, estate or other tax, assessment, levy,
imposition, charge or license fee however described or imposed, then all such
taxes, assessments, levies, imposition, charges or license fees or the part
thereof so measured or based shall be deemed to be Taxes.

 

(v) The term “Tax Year” shall mean the twelve (12) month period commencing on
July 1 of each year following the Base Tax Year, or such other period of twelve
(12) months as may be duly adopted as the fiscal year for real estate tax
purposes by the appropriate taxing authority or authorities applicable to the
Real Property.

 

(b) (i) (A) Tenant shall pay as additional rent for each Tax Year all or any
portion of which shall be within the Term, a sum (“Tenant’s Tax Payment”) equal
to Tenant’s Percentage of the amount, if any, by which the Taxes payable for
such Tax Year exceed the Taxes payable for the Base Tax Year, as finally
adjusted and determined.

 

(B) With respect to each Tax Year occurring in whole or in part during the Term,
Tenant shall pay to Landlord Tenant’s Tax Payment, in equal monthly installments
during the calendar year in which a Tax Year commences, in the manner
hereinafter described. At any time within the first 90 days of the calendar

 

9



--------------------------------------------------------------------------------

year in which a Tax Year commences, Landlord may furnish to Tenant a written
estimate (a “Tax Estimate”) setting forth Landlord’s estimate of the Tax Payment
for such Tax Year (“Estimated Tax Payment”). Such estimate shall be determined
by Landlord by applying to the most recently announced assessed value of the
Land and Building (whether final or otherwise) such tax rate (or so-called “mill
rate”) as Landlord shall reasonably anticipate is the tax rate to be finally
determined for such Tax Year (unless such tax rate has actually been
determined). Subject to adjustment as hereinafter provided, Tenant shall pay
Landlord on the first day of each month during each calendar year occurring in
whole or in part during the term hereof, an amount equal to one-twelfth (1/12th)
of the Estimated Tax Payment for the Tax Year commencing during such calendar
year in which such Tax Year begins, then (a) until the first day of the month
following the month in which the Tax Estimate is furnished to Tenant, Tenant
shall continue to pay to Landlord on the first day of each month an amount equal
to the monthly sum payable by Tenant to Landlord with respect to the next
previous Tax Year; (b) promptly after the Tax Estimate is furnished to Tenant,
Landlord shall give notice to Tenant stating whether the amount previously paid
by Tenant to Landlord during such calendar year was greater or less than the
installments of the estimated Tax Payment to be paid during such calendar year
in accordance with the Tax Estimate, and (i) if there shall be a deficiency,
Tenant shall pay the amount thereof within thirty (30) days after demand
therefor, or (ii) if there shall have been an overpayment, Landlord shall credit
of the amount thereof against each of the next monthly installments of the Base
Rent payable under this Lease, and (c) on the first day of the month following
the furnishing to Tenant of the Tax Estimate, and monthly thereafter until the
rendering to Tenant of a Tax Statement (hereinafter defined) for such Tax Year,
Tenant shall pay to Landlord an amount equal to one-twelfth (1/12) of the amount
shown on such Tax Estimate. At any time during or after such Tax Year, (x)
Landlord shall furnish to Tenant a written statement a Tax Statement setting
forth the Tax Payment for such Tax Year, and stating whether the sum of the
installments previously paid by Tenant to Landlord pursuant to the Tax Estimate
or otherwise for such Tax Year was greater or less than the sum of the
installments of the Tax Payment to be paid for such Tax Year in accordance with
the Tax Statement, (y) any deficiency or overpayment shall be disposed of in the
manner of a deficiency or overpayment in Estimated Tax Payment (or refunded if
the Term has ended), and (z) on the first day of the month following the month
in which the Tax Statement is furnished to Tenant, and monthly thereafter until
a new Tax Estimate or Tax Statement is furnished to Tenant, Tenant shall pay to
Landlord an amount equal to one-twelfth (1/12th) of the Tax Payment shown on the
Tax Statement.

 

(C) If at any time after the date hereof, Taxes are required to be paid (either
to the appropriate taxing authority or as tax escrow payments to a Superior
Lessor or Superior Mortgagee), on any other date or dates than as presently
required, then Tenant’s Tax Payments shall be correspondingly accelerated or
revised so that said Tenant’s Tax Payments are due in full at least twenty (20)
days prior to the last date payments are due without penalty to such taxing
authority, Superior Lessor or Superior Mortgagee.

 

(D) If Landlord shall receive a refund of Taxes for any Tax Year after the Base
Tax Year, Landlord shall either pay to Tenant or, at Landlord’s election, credit
against subsequent payments under this Section 2.04(b) Tenant’s Percentage of
the amount of such refund (or promptly refund such amount if this Lease has
terminated), but in no event shall any such payment or credit to Tenant exceed
Tenant’s Tax Payment paid for the Tax Year to which such refund applies.

 

(E) If Landlord shall receive the benefit of any discount for any early payment
or prepayment of Taxes or of any tax exemption, incentive or subsidy (whether in
the form of an abatement, credit or otherwise) relating to all or any part of
the Real Property, then Landlord shall pay Tenant Tenant’s Percentage of the
amount of such refund in the manner set forth in Section 2.04(b)(i)(D) hereof.

 

10



--------------------------------------------------------------------------------

(ii) Only Landlord shall have the right to institute tax reduction or other
proceedings to reduce the assessed valuation of the Real Property; provided,
however, that Tenant may request in writing that Landlord notify Tenant whether
it will be instituting such a proceeding for a given Tax Year after the
assessment for such Tax Year has been made public. If Tenant makes such a
request, then Landlord shall notify Tenant at least thirty (30) days prior to
the filing deadline for such Tax Year as to whether it will institute such
proceeding; if Landlord states that it will not then, then Tenant shall have the
right to institute such proceedings in Landlord’s stead, at Tenant’s sole
expense, and Landlord shall, at no expense to Landlord, reasonably cooperate
with Tenant in connection therewith.

 

(iii) Tenant’s Tax Payment and any credits with respect thereto as provided in
this Section 2.04(b) shall be made as provided in this Section 2.04(b)
regardless of the fact that Tenant may be exempt, in whole or in part, from the
payment of any Taxes by reason of Tenant’s diplomatic or other tax exempt status
or for any other reason whatsoever.

 

(iv) Tenant shall pay to Landlord, within thirty (30) business days after
demand, as additional rent, any occupancy tax or rent tax hereafter enacted and
payable with respect to the Premises or this Lease, if payable by Landlord in
the first instance or hereafter required to be any paid by Landlord.

 

(v) If only a portion of a Tax Year shall be included within the Term, any
additional rent under this Section 2.04(b) for such Tax Year shall be
apportioned in the ratio which the number of days in such Tax Year bears to the
total number of days in such Tax Year. In the event of a termination of this
Lease, any additional rent under this Section 2.04(b) shall be paid or adjusted
within thirty (30) days after submission of a Tax Statement. In no event shall
Base Rent ever be reduced by operation of this Section 2.04(b) and the rights
and obligations of Landlord and Tenant under the provisions of this Section
2.04(b) with respect to any additional rent shall survive the termination of the
Term.

 

(vi) Each Tax Statement furnished by Landlord with respect to Tenant’s Tax
Payment shall be accompanied by a copy of the real estate tax bill for the Tax
Year referred to therein, but Landlord shall have no obligation to deliver more
than one such copy of the real estate tax bill in respect of any Tax Year.

 

(c) (i) Landlord’s failure to render Tax Statements with respect to any Tax Year
shall not prejudice Landlord’s right thereafter to render a Tax Statement with
respect thereto or with respect to any subsequent Tax Year, nor shall the
rendering of a Tax Statement prejudice Landlord’s right thereafter to render a
corrected Tax Statement for that Tax Year. Nothing herein contained shall
restrict Landlord from issuing a Tax Statement at any time there is an increase
in Taxes during any Tax Year or any time thereafter.

 

(ii) Each Tax Statement shall be conclusive and binding upon Tenant unless,
within ninety (90) days after receipt of such Tax Statement, Tenant notifies
Landlord that it disputes the correctness of such Tax Statement, specifying the
particular respect in which such Tax Statement is claimed to be incorrect.
Pending the resolution of such dispute, Tenant shall pay Tenant’s Tax Payment in
accordance with the applicable Tax Statement, without prejudice to Tenant’s
position. If such dispute is ultimately determined in Tenant’s favor, Landlord
shall promptly after such determination pay to Tenant any amount so overpaid by
Tenant.

 

2.05 Electric Charges. (a) Tenant shall, at its sole cost and expense, obtain
electricity directly from the utility company furnishing electricity to the
Building. The cost of such service shall be paid by Tenant directly to such
utility company. Landlord shall, as part of

 

11



--------------------------------------------------------------------------------

Landlord’s Work, install electric meters to provide for direct metering of
electricity in accordance with Exhibit C hereof.

 

(b) Tenant’s consumption of electric current shall not exceed the capacity of
the feeders, risers or wiring installed by Landlord or Tenant (if such
installation has previously been approved in writing by Landlord, which approval
shall not be unreasonably withheld) in the Premises or the Building.

 

(c) If, in Landlord’s reasonable judgment, Tenant’s electrical requirements
necessitate installation of an additional riser, risers or other proper and
necessary equipment or services, including additional ventilating or air
conditioning (i) in the Premises, then such items shall be installed by Tenant
at Tenant’s sole expense with materials all first approved by Landlord in
writing, which consent shall not be unreasonably withheld, conditioned or
delayed, or (ii) in any other portion of the Building, such items shall be
installed by Landlord, at Tenant’s sole expense, the actual cost of which
expense (which shall include the reasonable value of services rendered by
Landlord’s employees) shall constitute additional rent and be payable thirty
(30) days after the rendition to Tenant of a bill therefor.

 

(d) Landlord shall not be liable in any way to Tenant for any change in the
supply or character of electric service furnished to the Premises, for any
expense that Tenant may sustain or incur in connection therewith, or if the
amount of such current available to the Building is reduced or, for any reason
not attributable to the negligence of Landlord, such electric current is
unsuitable for the requirements of Tenant.

 

2.06 Manner of Payment. Tenant shall pay to Landlord all Base Rent, Tenant’s Tax
Payment, Operating Expense Payment, and other sums of money as the same shall
become due and payable under this Lease at the times and in the manner provided
herein without notice or demand and, except as is expressly otherwise provided
in Section 1.03 hereof, without setoff or counterclaim, and all such sums other
than Base Rent shall be referred to herein as “additional rent.” Any Base Rent,
Tenant’s Tax Payment, Operating Expense Payment or other additional rent due
hereunder shall bear interest for the period from the tenth (10th) day after the
date the same become due through the date of Landlord’s receipt thereof at an
annual rate (the “Stipulated Rate”) equal to the lesser of (a) two percent (2%)
plus the prime commercial lending rate from time to time announced by The Chase
Manhattan Bank, N.A. (or its successor or if there is no successor, the then
largest commercial bank by capital and assets in New York City) to be in effect
at its principal office in New York City (the “prime rate”) or (b) the maximum
rate permitted by law.

 

2.07 No Waiver of Additional Rent (a) Landlord’s failure to make a demand under
any provision of this Lease or Landlord’s miscalculation in any such statements
or bills shall not in any way deemed to be a waiver of, or cause Landlord to
forfeit or surrender, its rights to collect any Tenant’s Tax Payment, Operating
Expense Payment or additional rent which may have become due during the Term.
Tenant’s liability for the payments of Tenant’s Tax Payment, Operating Expense
Payment and additional rent due hereunder and Landlord’s obligations to furnish
the statements and documents required under this Lease with respect to such
payments shall continue unabated during the remainder of the Term and shall
survive the expiration or sooner termination of the Term.

 

(b) In no event shall any adjustment of any sums payable by Tenant in accordance
with the provisions of this Lease result in a decrease in Base Rent nor shall
any adjustment of any Tenant’s Tax Payment, Operating Expense Payment or
additional rent payable by Tenant pursuant to any provision of this Lease result
in a decrease in any other sum payable by Tenant pursuant to any other provision
of this Lease, it being agreed and understood that the payment of Operating
Expense Payments and Tenant’s Tax Payments under Section 2.03 and Section 2.04,
respectively, are obligations supplemental to Tenant’s obligations to pay Base
Rent and any additional rent pursuant to any other provision of this Lease.

 

12



--------------------------------------------------------------------------------

 

ARTICLE 3

 

LANDLORD COVENANTS

 

3.01 Landlord Services. Landlord shall furnish the following services to Tenant
(“Landlord Services”):

 

(a) subject to curtailment pursuant to Legal Requirement, heat in season, as and
when required for the comfortable occupancy of the Premises in accordance with
the specifications set forth in Exhibit E annexed hereto (the “HVAC
Specifications”) on Mondays through Fridays from 8:00 a.m. to 7:00 p.m. and on
Saturdays from 8:00 a.m. to 1:00 p.m., and, upon reasonable advance request by
Tenant, Landlord shall furnish heating at other times, in which event Tenant
shall pay Landlord for furnishing such heating at Landlord’s actual cost to
furnish the same to Tenant;

 

(b) Landlord shall, at its sole cost and expense, equip each floor of the
Premises with air conditioning unit(s) which Tenant may operate as and when
needed sufficient to provide for the comfortable occupancy of the Premises in
accordance with the HVAC Specifications.

 

(c) Landlord shall make available from the public water supply reasonably
adequate quantities of potable domestic cold and hot water to a point or points
in the Premises for ordinary lavatory and drinking purposes. Landlord shall, at
its expense, install, maintain and replace (if necessary) a meter to measure
Tenant’s consumption of water in the Premises. Tenant agrees to pay for water
consumed as shown on such meter at the rate charged to Landlord by the utility
company for such water, together with all sewer charges and any other rent, tax,
levy or charge based thereon which now or hereafter is assessed, imposed or a
lien upon the Premises or the Building, as and when bills are rendered. Landlord
shall have no liability to Tenant for any loss, damage or expense which Tenant
may sustain or incur if the quantity or character of water service is changed or
is no longer available or suitable for Tenant’s purposes provided that neither
Landlord nor its agents or contractors is the cause of such change,
unavailability or unsuitability;

 

(d) routine maintenance, cleaning, painting (as reasonably necessary) and
electric lighting service for all common corridors, common stairwells, entrance
areas, fire exits, roadways, pedestrian sidewalks, lobbies, landscaped areas,
elevators, and parking lots of the Real Property in the manner and to the extent
appropriate for first-class office buildings in Fairfield County, Connecticut;

 

(e) cleaning service for the Premises substantially in accordance with the
cleaning specifications set forth in Exhibit F annexed hereto;

 

(f) (i) security for the Building and the Real Property during forty (40) normal
business hours (as defined in Exhibit D hereof and as the same may be amended by
Landlord from time to time) on Mondays through Fridays at standard wage rates;
provided, however, that (A) Landlord shall provide security beyond such forty
(40) hours or at premium or overtime rates only if Tenant agrees in writing to
be solely responsible for any additional costs thereof above said forty (40)
standard rate hours actually payable by Landlord to third parties and (B)
Landlord shall have no responsibility or obligation to prevent, and shall not be
liable to Tenant (or any person claiming under or through Tenant) for, loss to
Tenant (or any such person) or their agents, contractors, employees, invitees or
licensees, arising out of theft, burglary or damage or injury to persons or
property caused by persons gaining access to the Building;

 

(ii) Landlord shall afford Tenant and Tenant’s employees access to the Premises,
Building and Real Property on a seven (7) day per week, twenty-four (24) hour
per day basis;

 

13



--------------------------------------------------------------------------------

(g) electricity of at least 8 watts per rentable square foot on a connected load
basis to operate the air conditioning system located in and exclusively serving
the Premises and all other equipment in the Premises; provided, however, that
(x) nothing herein contained shall obligate Landlord in any manner to pay for
the costs of electricity consumed in the Premises, which costs shall remain
Tenant’s sole responsibility and (y) if Tenant’s electrical equipment requires
air conditioning in excess of the air conditioning system serving the Premises,
the equipment necessary to provide such excess air conditioning shall be
installed by Tenant at it sole expense (subject, nevertheless, to the other
provisions of this Lease, including, without limitation, Sections 2.05 and 4.02
hereof), and Tenant shall pay all actual operating and electricity costs related
thereto;

 

(h) nonexclusive passenger elevator service to the Premises at all times and
nonexclusive freight elevator service during normal business hours. Use of the
freight elevator at times other than normal business hours shall be arranged by
Tenant upon reasonable prior notice, and Tenant shall pay Landlord’s actual
costs to provide the same;

 

(i) a full-time handyman and manager/superintendent shall be employed to service
the Building’s operation and maintenance needs during normal business hours; and

 

(j) Landlord shall make accessible by telephone or beeper a responsible employee
to respond to Tenant’s emergency needs after normal business hours.

 

No more than twice per year, following ten (10) days’ written notice from Tenant
to Landlord, Landlord shall hold a meeting of Tenant and Landlord or the
managing agent of the Building to: (i) discuss any Tenant concerns regarding the
Landlord Services or scope of same: (ii) advise Tenant of plans regarding
Landlord Services in the future; and (iii) advise Tenant of any anticipated
capital expenditures which, during the ensuing six (6) months, Landlord plans to
incur and later amortize pursuant to Section 2.03 hereof.

 

3.02 Cessation of Landlord’s Services. Except as expressly otherwise provided in
this Lease, Landlord shall not be liable for damages to either person or
property or be deemed to have evicted Tenant, nor shall there be any abatement
of Base Rent or additional rent nor shall Tenant be relieved from performance of
any covenant on its part to be performed hereunder by reason of (a) Landlord’s
failure to furnish, or cessation of, Landlord Services due to causes or
circumstances beyond the reasonable control of Landlord or (b) breakdown of
equipment or machinery utilized in supplying any Landlord Service. Landlord
shall use reasonable diligence to make such repairs as may be required to
machinery or equipment within the Building to provide restoration of any
Landlord Service and, where the cessation or interruption of such Landlord
Service has occurred due to circumstances or conditions beyond the Real Property
boundaries, to cause the same to be restored by diligent application or request
to the provider of such service. In no event shall any Superior Mortgagee or
Superior Lessor be or become liable for the performance of Landlord’s
obligations under this Section.

 

3.03 Repairs by Landlord.

 

(a) Landlord shall maintain the Building’s structural elements, roof, and
electrical, heating-ventilation-airconditioning, plumbing, electrical and
security systems and the Real Property’s common areas (including parking lots)
in good working order and condition, and shall keep the roof watertight, except
that, with respect to repairs necessitated by the negligence or other tortious
conduct of Tenant or its agents, employees or contractors, or Tenant’s breach of
this Lease, Tenant shall be responsible to repair the same.

 

(b) Landlord reserves the right, at any time to make changes in or to the Real
Property as it may reasonably deem necessary or desirable for the convenient
operation of the Building, provided that (i) Landlord exercises all reasonable
efforts to minimize inconvenience to Tenant in connection therewith and (ii) no
action taken by Landlord under this Section 3.03 shall

 

14



--------------------------------------------------------------------------------

impede access to, reduce the size or otherwise diminish the utility of the
Premises in any material respect, including any services provided thereto, and
Landlord agrees to (A) use commercially reasonable efforts to locate any such
pipes, ducts and conduits within the core areas of the Building and (B) not take
space affecting offices occupied by Tenant. Landlord may install and maintain
pipes, fans, ducts, wires and conduit within or through the walls, floors or
ceilings of the Premises that are necessary or desirable, in Landlord’s
reasonable judgment, for the convenient operation of the Building.

 

(c) Landlord, its agents and representatives, shall have the right, upon prior
notice to Tenant (except that no notice shall be required in an emergency), to
enter the Premises to inspect, clean or perform such work as Landlord may
reasonably deem necessary or to exhibit the Premises to prospective tenants or
purchasers, for any other purpose as Landlord may deem necessary or desirable.
Tenant shall not be entitled to any abatement or reduction of Base Rent or
additional rent by reason of such entry. Landlord shall not be required to make
any improvements or repairs of any kind or character to the Premises during the
Term.

 

3.04 Compliance with Laws by Landlord. (a) Landlord shall (i) comply with all
Legal Requirements applicable to the portions of the Real Property other than
the Premises or premises occupied by other tenants to the extent the same would
affect Tenant’s use and occupancy of the Premises and (ii) use commercially
reasonable efforts to cause such other tenants to comply with Legal Requirements
applicable to their premises to the extent the same would affect Tenant’s use
and occupancy of the Premises, unless Landlord or such other tenant, as
applicable, shall, in good faith, be contesting the applicability thereof to the
Real Property. Landlord shall notify Tenant of any notice it receives of a
violation of Legal Requirements that, in the Landlord’s reasonable judgment,
might adversely affect Tenant’s use of the Premises, the Building or the Real
Property. Landlord shall, at its expense, take all necessary actions (including,
without limitation, commencing litigation), in its reasonable judgment, to
diligently cure and remove of record any such violation that Landlord is not so
contesting or any such violation caused by the negligence or other tortious acts
of Landlord and its agents, employees and contractors.

 

(b) Landlord hereby covenants that, in the event that a notice of violation of a
Legal Requirement is filed in the public records at any time during the Term as
a result of a condition that exists in the Premises on the date hereof, in any
Additional Space (as hereinafter defined) on the applicable Additional Space
Commencement Date (as hereinafter defined) or in the First Floor Space (as
hereinafter defined) on May 1, 2000, then Landlord shall, at its expense, take
the necessary actions (including, without limitation, commencing litigation), in
its reasonable judgment, to remedy such violation and to cause it to be
dismissed of record. Tenant shall cooperate with Landlord to enable Landlord to
effect such remedy and dismissal expeditiously.

 

(c) Landlord represents to Tenant that, to the best of Landlord’s knowledge, (i)
no Hazardous Material is currently located at, on, in, under or about the
Premises, except as specifically set forth in the (A) “Update Sampling and
Analysis Report”, dated January 17, 1997, by Heynen Teale Engineers, (B)
“Environmental Site Assessment, Phase II”, dated February 16, 1994, by Heynen
Teale Engineers, (C) “Hydrogeologic Investigation at the Norwalk Factory Store”,
dated September 29, 1989, by HRP Associates, Inc., and (D) “Report on Updated
Site Assessment”, dated November 3, 1992, by HRP Associates, Inc. (the
“Environmental Reports”), (ii) no Hazardous Material is currently located at,
in, on, under or about the Premises in a manner which violates any Environmental
Requirement (as hereinafter defined), or which requires cleanup or corrective
action of any kind under any Environmental Requirement, (iii) no releasing,
emitting, discharging, leaching, dumping, disposing or transporting of any
Hazardous Material from the Premises onto any other portion of the Building or
from any other portion of the Building onto or into the Premises has occurred or
is occurring in violation of any Environmental Requirement, and (iv) no notice
of violation, non-compliance, liability or potential liability, lien, compliant,
suit, order or other notice with respect to the Premises is presently
outstanding under any Environmental Requirement, nor does Landlord have
knowledge or reason to believe that any such notice will be received or is being
threatened. For the purposes of this section, the following terms shall have the
following meanings: (1) the term “Hazardous Material” shall

 

15



--------------------------------------------------------------------------------

mean any material or substance that, whether by its nature or use (except for
unreportable quantities of solvents, cleansers and fuel oil customarily used in
offices and general business), is now or hereafter defined or regulated as a
hazardous waste, hazardous substance, pollutant or contaminant under any
Environmental Requirement, or which is toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise hazardous or which
is or contains petroleum, gasoline, diesel fuel, another petroleum hydrocarbon
product, asbestos, asbestos-containing materials or polychlorinated biphenyl’s,
(ii) the “Environmental Requirements” shall collectively mean all present and
future laws, statutes, common law, ordinances, rules, regulations, orders,
codes, licenses, permits, decrees, judgments, directives or the equivalent of or
by any Governmental Authority having jurisdiction over the Premises and relating
to or addressing the protection of the environment or human health, and (iii)
the term “Governmental Authority” shall mean the Federal government, or any
state or other political subdivision thereof, or any agency, court or body of
the Federal government, any state or other political subdivision thereof,
exercising executive, legislative, judicial, regulatory or administrative
functions.

 

(d) Landlord represents to Tenant that it has no actual knowledge of the
existence of any unremedied and undismissed violations of Legal Requirements
that are noted of record against the Premises or the Real Property on the date
hereof.

 

(e) Landlord represents that it has commenced the process of registering the
underground fuel oil tanks on the Real Property (the “UST’s”) with the
Connecticut Department of Environmental Protection and covenants to diligently
and continuously pursue such registration to completion. Landlord shall provide
Tenant with copies all documentation related to such registration. Landlord
shall, at its expense, comply with all Environmental Requirements applicable to
the UST’s.

 

(f) Landlord shall cause Tenant to be named as an additional insured on its
environmental liability insurance policy American International Specialty Lines
Insurance Company, policy number PLS 8191628, covering the Premises (the
“Environmental Insurance Policy”) and shall deliver to Tenant an endorsement
thereto or a comparable instrument confirming the same, that such insurance
company has received copies of the Environmental Reports and that Coverages I
and J of the Environmental Insurance Policy cover Tenant. Landlord shall cause
the Environmental Insurance Policy (including such endorsements) to be renewed
by such insurance company or issued by another insurer reasonably acceptable to
Tenant for such additional period(s) as shall be necessary to cause such
coverage to exist through the Term Expiration Date originally set forth herein.

 

(g) Landlord hereby represents to Tenant that Landlord has investigated the
Premises for the presence of asbestos containing materials and has abated and/or
removed any such asbestos containing materials in compliance with applicable
Environmental Requirements.

 

ARTICLE 4

 

LEASEHOLD IMPROVEMENTS; TENANT COVENANTS

 

4.01 Initial Improvements. (a) Tenant shall deliver to Landlord, for Landlord’s
approval pursuant to this Section 4.01 and Section 4.02 hereof, plans and
specifications relating to Tenant’s construction of Tenant’s leasehold
improvements to the Premises necessary to prepare the Premises for Tenant’s
initial occupancy thereof (the “Initial Improvements”).

 

(b) After plans for the Initial Improvements have been submitted and, if
necessary, re-submitted to Landlord and approved by Landlord as provided in this
Section 4.01 and Section 4.02 hereof, the Initial Improvements shall be
constructed in compliance with such approved plans and specifications, all
applicable Legal Requirements) and all orders, rules, recommendations and other
requirements of all applicable fire safety organizations and any other

 

16



--------------------------------------------------------------------------------

body exercising the same or similar functions and having or asserting
jurisdiction over all or any part of the Premises or the Real Property
(collectively, “Insurance Requirements”). Landlord’s Work and the Initial
Improvements shall be performed by the parties hereto and their respective
agents and contractors (as applicable) in such a manner as not to delay or
interfere with any other construction in, or the maintenance or operation of,
the Building, and Landlord and Tenant hereby agree to use commercially
reasonable efforts to cause Landlord’s Work and the Initial Improvements to be
performed harmoniously and in a coordinated manner so as to avoid delaying the
completion of either.

 

(c) Tenant shall cause to be prepared, at Tenant’s sole cost and expense, and
shall submit to Landlord for Landlord’s reasonable approval detailed plan and
specifications for the Initial Improvements, including layout, architectural,
mechanical, electrical, and structural drawings (the “Initial Plans and
Specifications”). If Landlord disapproves such Initial Plans and Specifications
submitted by Tenant, then it shall provide Tenant with the detailed, written
reasons for such disapproval within 10 business days after Landlord receives
Tenant’s submission. Promptly thereafter, Tenant shall resubmit such proposed
final plans and specifications with any reasonable changes that Landlord may
have requested. Tenant’s proposed final plans and specifications shall comply
with all applicable Legal Requirements and provisions of this Lease. If Landlord
fails to approve or disapprove of such proposed final plans and specifications
or any modifications thereof within ten (10) business days after their
submission, which approval shall not be unreasonably withheld, conditioned or
delayed, and Tenant informs Landlord of such failure by written notice that
states “SECOND REQUEST FOR LANDLORD’S APPROVAL OF PROPOSED FINAL PLANS AND
SPECIFICATIONS. LANDLORD’S FAILURE TO RESPOND WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT SHALL BE DEEMED TO CONSTITUTE LANDLORD’S APPROVAL OF SUCH PROPOSED FINAL
PLANS AND SPECIFICATIONS IN ACCORDANCE WITH THE TERMS OF THE LEASE”, or language
to substantially the same effect, then Landlord’s failure to approve or
disapprove within such additional ten (10) business days shall be deemed to
constitute Landlord’s approval of such proposed final plans and specifications.
Such proposed final plans and specifications shall not be modified by Tenant
without such approval (or deemed approval) by Landlord, which shall not be
unreasonably withheld, conditioned or delayed, but Landlord shall not in any
event be obligated to approve any modifications to the Initial Plans and
Specifications (or any further revisions thereof) which, in Landlord’s
reasonable judgment, would cause and delay in the completion of Landlord’s Work
or the Initial Improvements or impose any cost or expense upon Landlord beyond
the time period or expense contemplated by the Initial Plans and Specifications
unless Tenant first acknowledges in writing its responsibility for such delay or
additional cost or expense.

 

(d) Within 10 days after Landlord has approved the final plans and
specifications for the Initial Improvements (the “Plan Approval Date”), Tenant
shall submit such approved final plans and specifications to up to three (3)
reputable general contractors approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, and to Landlord’s designated
general contractor(s) and shall solicit bids for the performance of the work
contemplated thereby. Tenant shall submit to Landlord the bid that Tenant
desires to accept. If the actual cost to perform the Initial Improvements is
less than $1,737,600.00 (the “Maximum Contribution”), then Tenant shall receive
a credit of the difference between the actual cost to perform the Initial
Improvements and the Maximum Contribution to be applied against the cost of any
improvements Tenant performs to the First Floor Space (as hereinafter defined)
and the Additional Space (as hereinafter defined) to prepare the same for
Tenant’s initial occupancy thereof.

 

(e) Intentionally Omitted.

 

(f) Landlord shall contribute an amount (“Landlord’s Contribution”) up to the
Maximum Contribution toward the costs and expenses that Tenant actually pays in
connection with the Initial Improvements. Landlord’s Contribution shall, at
Tenant’s election, be made directly to Tenant to reimburse it for expenses that
it actually paid or shall be paid directly to the general contractor,
construction manager or other unrelated third parties who have performed

 

17



--------------------------------------------------------------------------------

labor or supplied materials in connection with the Initial Improvements and
architectural, engineering and design fees and for any filing fees
(collectively, “Project Costs”). Landlord’s Contribution shall be made in
installments from time to time, but not more often than once in each calendar
month, promptly after Landlord receives from Tenant (a) partial lien waivers
from Tenant’s general contractor or construction manager and all major trade
contractors and materialmen performing labor or supplying materials in
connection with the Project Costs to the extent of sums paid for Project Costs
out of Landlord’s Contribution for portions of the Initial Improvements
theretofore performed and (b) a certification by a reputable independent
architect designated by Landlord that the portions of the Initial Improvements
that relate to any Project Costs for which Tenant is then seeking reimbursement
have been satisfactorily performed and incorporated into the Premises. If, upon
the completion of the Initial Improvements in accordance with the final approval
plans and specifications, there shall be any undisbursed amount of Landlord’s
Contribution, then Tenant shall have the right to credit up to such deficiency
against any improvements Tenant performs to the Additional Space (as hereinafter
defined) and the First Floor Space to prepare the same for Tenant’s initial
occupancy thereof.

 

(g) Landlord shall be entitled to withhold from Landlord’s Contribution a
commercially reasonable fee not in excess of $7,500.00 for the actual costs
incurred by Landlord in connection with the review, monitoring and supervision
of the Initial Improvements, including, without limitation, sums paid to
architects, engineers and designers and the reasonable value of services
rendered by Landlord’s employees and agents.

 

4.02 Alterations. (a) Tenant shall not make or allow to be made to the Premises
any alterations, improvements, installations, additions or other physical
changes, including the installation of fixtures (each, an “Alteration”;
collectively, “Alterations”), or place safes, vaults, filing systems, libraries
or other heavy furniture or equipment within the Premises, without first
obtaining the written consent of Landlord to the performance of such Alteration
and the plans and specifications therefor, but such consent shall not be
withheld by Landlord if (i) such improvements (A) are nonstructural in nature,
do not affect the exterior of the Building, (B) would not, in Landlord’s
reasonable judgment, affect, impair or reduce the performance of any portion of
the Building electrical, HVAC, plumbing, security or other systems, (C) would
not require Tenant to obtain a building permit or other governmental approval,
and (D) would not cost, in the aggregate, in excess of $50,000.00 (except if
such Alterations are purely decorative in nature, such as carpeting, painting,
window treatments, or wallpaper and are removable without damage to the
Premises, then this clause (D) shall not apply) and (ii) Tenant gives written
notice to Landlord of such work in reasonable detail a reasonable period (but in
no event less than ten (10) business days) prior to performing the same.
Landlord shall be entitled to retain independent architects, engineers and
designers to review the plans and specifications for, and the progress of
construction of, any proposed Alteration or Initial Improvement, and Tenant
shall reimburse Landlord within ten (10) days after request therefor, for all of
the actual fees of such retained parties. All contractors retained by Tenant for
Alterations shall be subject to the prior approval of Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed. Tenant shall use all
commercially reasonable efforts to ensure that neither it nor its laborers
disturb the harmony with any trade engaged in performing any other work in and
about the Real Property or contribute to any labor dispute. Tenant shall deliver
to Landlord a copy of final “as built” plans and specifications showing the
actual construction of all Alterations and Initial Improvements.

 

(b) Prior to making any proposed Alteration and in accordance with Landlord’s
then standard Building regulations with respect to Alterations, Tenant shall (i)
promptly submit and, if necessary, re-submit to Landlord detailed plans and
specifications (including layout, architectural, mechanical and structural
drawings) until Tenant shall have obtained Landlord’s approval thereof, which
shall not be unreasonably withheld, conditioned or delayed and (ii) furnish to
Landlord duplicate original policies of workers’ compensation and comprehensive
liability insurance from both Tenant and its contractors in such form, with such
companies and in such amounts as Landlord may require, naming Landlord and its
agents and contractors and any Superior Mortgagees and Superior Lessors as
additional insureds. Landlord may impose such reasonable conditions with respect
to any Alteration (in addition to those expressly provided in this Lease) as to
guaranty of completion and payment as may be appropriate prior to consenting to
any such Alteration. In no event shall Landlord be required to

 

18



--------------------------------------------------------------------------------

consent to any Alteration which would physically affect any part of the exterior
of the Building or would, in Landlord’s reasonable judgment, adversely affect
the proper functioning of any of the heating-ventilation-airconditioning,
electrical, sanitary or other mechanical systems or the structure of the
Building. If any Alteration requires the filing of any plans with any
governmental agencies, Landlord shall reasonably cooperate, at Tenant’s sole
cost and expense, in effecting such filing.

 

(c) All Alterations (if and to the extent performed by Tenant and except to the
extent reimbursed out of Landlord’s Contribution) shall be made (i) at Tenant’s
sole cost and expense (subject to Landlord’s express obligations hereunder to
contribute thereto), in a good and first-class workmanlike manner, (ii) using
new materials and equipment which shall be at least equal in quality to the
standards for the building then established by Landlord, in accordance with (a)
all applicable Legal Requirements, (b) all applicable Insurance Requirements and
(c) the terms of this Lease, including this Section 4.02, and (iv) shall be
commenced promptly after approval is received and thereafter prosecuted
diligently to completion. Any Alteration for which consent has been received
shall be performed strictly in accordance with the approved plans and
specifications therefor, and no amendments or additions thereto shall be made
without the prior consent of Landlord.

 

(d) No approval of plans or specifications by Landlord or consent by Landlord
allowing Tenant to make any Alteration shall in any way be deemed to be an
agreement by Landlord that the contemplated Alteration complies with any Legal
Requirement, Insurance Requirement or the certificate of occupancy for the
Building (if any), nor shall it be deemed to be a waiver by Landlord of Tenant’s
obligation to comply with the terms of this Lease. Nothing in this Lease shall
be deemed or construed in any way as constituting the consent or request of
Landlord, implied, by inference or otherwise, to any contractor, subcontractor,
laborer or materialman or for the performance of any labor or the furnishing of
any materials for any specific improvements or alteration to, or repair of, the
Premises, the Building or any part thereof, nor as giving Tenant any right,
power or authority to contract for, or permit the rendering of, any services or
the furnishing of any materials, that would give rise to the filing of any
mechanic’s liens against Landlord’s interest in any of the Real Property. Notice
is hereby given that neither Landlord nor Landlord’s agents, nor any Superior
Lessor or Superior Mortgagee, shall be liable for any labor or materials
furnished or to be furnished to Tenant upon credit, and that no mechanic’s or
other lien for such labor or materials shall attach to or affect any estate or
interest of Landlord or any Superior Lessor or Superior Mortgagee in and to the
Premises or the Real Property.

 

(e) Tenant shall indemnify and hold Landlord harmless from and against all costs
(including attorneys’ fees and disbursements) and expenses of suits, losses,
liabilities or causes of action arising out of or relating to, any Alteration or
Initial Improvement, including but not limited to, any mechanics’ or
materialmen’s liens asserted in connection with such Alteration or Initial
Improvement that is performed by or for Tenant unless the same resulted from the
negligence or other tortious acts of Landlord or its agents, employees or
contractors.

 

(f) Should any mechanics’ or other liens be filed against any portion of the
Real Property by reason of Tenant’s acts or omissions or because of a claim
against Tenant, Tenant shall cause the same to be canceled or discharged of
record or substitute a bond or otherwise within thirty (30) days after notice
from Landlord. If Tenant shall fail to cancel or discharge or substitute a bond
for said lien or liens within said thirty (30) day period, Landlord may cancel
or discharge the same and upon Landlord’s demand, Tenant shall reimburse
Landlord for all costs incurred in canceling or discharging such liens.

 

(g) Subject to the last sentence of this Section 4.02(g), no signs, numerals,
letters, plaques, flags or other graphics shall be used, installed or permitted
on the exterior of, or which may be visible from outside, the Premises, unless
first approved by Landlord in writing. Such approval shall not be unreasonably
withheld, conditioned or delayed with respect to the foregoing or to the sign
identification to be placed on the sides of the Building facing East Avenue and
the train station (and if Tenant so elects, the other sides thereof), and the
interior of

 

19



--------------------------------------------------------------------------------

the lobby of the Building and on all building directories so long as the same
complies with all applicable Legal Requirements and shall be professionally
prepared and installed at Tenant’s sole expense. Tenant shall have the right,
upon written request, to cause the Building to be identified throughout the Term
as the “TN Technologies Building”, the “Modem Media Building” or such other name
as may, from time to time reflect its corporate identity so long as the same is
not inconsistent with the operation of a first-class building in Fairfield
County, Connecticut.

 

4.03 Tenant’s Property. All Initial Improvements and all Alterations shall be
and remain part of the Premises (and at no time constitute Tenant’s trade
fixtures), shall not be removed by Tenant at any time, and shall be deemed and
become the property of Landlord upon the expiration or other termination of the
Term. Notwithstanding the provisions of the immediately preceding sentence,
those Initial Improvements and Alterations that (a) are installed by Tenant at
its sole expense, without contribution or reimbursement, in whole or in part, by
Landlord out of Landlord’s Contribution or otherwise, (b) are not affixed to any
part of the Real Property, (c) are not part of the air conditioning equipment or
ductwork, (d) do not affect the electrical heating, plumbing or other Building
systems or any structural portions of the Building and (e) may be removed
without damage to the Building, shall remain the property of Tenant (items that
satisfy the conditions of clauses (a) through (e) of this Section 4.03 shall be
referred to as “Tenant’s Property”). Tenant may remove Tenant’s Property from
the Premises at any time during the Term. All of Tenant’s Property shall be
removed from the Real Property upon the expiration of the Term, and Tenant shall
repair any damage to the Premises or the Real Property resulting from such
removal. Any Tenant’s Property remaining on the Real Property for more than
twenty (20) days after Tenant vacates the Premises shall be deemed to have been
abandoned by Tenant and may be dealt with by Landlord in any manner that
Landlord sees fit without liability of any kind to Tenant unless caused by the
negligence or other tortious acts of Landlord or its agents or employees. The
provisions of this Section shall survive the expiration or sooner termination of
the Term.

 

4.04 Repairs by Tenant. Tenant shall keep the Premises and all air conditioning
equipment located exclusively within or exclusively serving the Premises in good
working order and condition and promptly and diligently make all repairs thereto
necessary to keep the Premises and such equipment in good working order and
condition except that, with respect to repairs necessitated by the negligence or
other tortious conduct of Landlord or its agents, employees, contractors,
invitees, and licensees or Landlord’s breach of this Lease, Landlord shall be
responsible to repair the same.

 

4.05 Compliance with Laws by Tenant. Tenant shall comply, at its sole cost and
expense, with all laws and ordinances and all rules, orders or regulations
(present, future, ordinary, extraordinary, foreseen or unforeseen) of any
governmental or quasi-governmental authority having or asserting jurisdiction
over the Premises or any portion of the Real Property, including without
limitation, zoning ordinances and building and fire safety codes (collectively,
“Legal Requirements”), applicable to the Premises or any work, installation,
occupancy, use or manner of use by Tenant of, in or relating to the Premises or
any part thereof. Tenant shall immediately notify Landlord of any notices it
receives of a violation of a Legal Requirement at the Premises or the Real
Property. Tenant shall diligently cure and remove of record all such violations
noted or issued against (a) the Premises or (b) to the extent the same relate to
Tenant’s use or occupancy of the Premises or are due to the act or omission of
Tenant or its agent or any person claiming under or through Tenant, the Real
Property relating to Tenant’s use or occupancy (or failure to use or occupy) the
Premises. Tenant shall procure and maintain, at its sole cost and expense, all
licenses and permits required for its use or occupancy of, and/or business
operations in, the Premises, except for those required in connection with
Landlord’s Work.

 

4.06 Right to Perform Tenant Covenants. If Tenant shall fail to perform any of
its obligations under this Lease beyond the expiration of applicable grace or
notice and cure periods, Landlord may perform any such obligation at the expense
of Tenant (a) immediately and without notice in the case of emergency may result
in a violation of any Legal Requirement and (b) in any other case, if such
failure continues after thirty (30) days from the date of the giving by Landlord
to Tenant of notice of Landlord’s intention to perform such obligation or, in
the case of a failure which, for causes beyond Tenant’s control, cannot with due
diligence be cured within

 

20



--------------------------------------------------------------------------------

such 30-day period, such 30-day period shall be deemed extended if Tenant (i)
shall within ten (10) days of receipt of such notice, advise Landlord of
Tenant’s intention to institute all steps necessary to cure such failure and
(ii) shall diligently institute such steps, such extension to continue only for
so long as Tenant diligently prosecutes such steps to completion and cure.

 

ARTICLE 5

 

ASSIGNMENT AND SUBLETTING

 

5.01 Assignment. Etc. (a) Except as herein expressly provided to the contrary,
neither this Lease nor the term and estate hereby granted, nor any part hereof
or thereof, shall be assigned, mortgaged, pledged, encumbered or otherwise
transferred, in whole or in part, by operation of law or otherwise, and neither
the Premises, nor any part thereof, shall be subleased or be encumbered in any
manner by reason of any act or omission on the part of Tenant, without the prior
consent of Landlord in each instance. For purposes of this Section, (i) subject
to the provisions of Section 5.01(j) hereof, a change in control of Tenant, any
subtenant or any entity which controls Tenant shall be deemed an assignment of
this Lease, (ii) a take-over agreement pursuant to which one or more persons
shall agree to assume the obligations of Tenant hereunder in consideration of
Tenant leasing space in another building shall be deemed an assignment of this
Lease, (iii) any person or legal representative of Tenant to whom Tenant’s
interest under this Lease passes by operation of law or otherwise, shall be
bound by the provisions of this Section, and (iv) a modification, amendment or
extension of a sublease shall be deemed a sublease. Any assignment, sublease,
mortgage, pledge, encumbrance or transfer by Tenant in contravention of this
Section shall be void. For the purposes of clause (i) of the preceding sentence,
“change in control” shall mean a change (by transfer or otherwise) in either (x)
ownership of fifty percent (50%) or more of all of the voting stock of a
corporation or fifty percent (50%) or more of the capital, profits or beneficial
interest in a partnership or other business entity or (y) the possession of the
power directly or indirectly to direct or cause the direction of management and
policy or a corporation, partnership or other business entity, whether through
the ownership of voting securities, by contract, common directors or officers,
the contractual right to manage the business affairs of any such corporation,
partnership or business entity, or otherwise. Any reference to “Tenant” in this
Section 5.01 shall also be deemed to refer to any immediate or remote subtenant
or assignee of Tenant.

 

(b) If Tenant shall desire to assign its interest in this Lease or to sublet the
Premises, Tenant shall submit to Landlord a written request for Landlord’s
consent to such assignment or subletting, which request shall be accompanied by
the following information: (i) the name and address of the proposed assignee or
subtenant; (ii) the terms and conditions of the proposed assignment or
subletting; (iii) the nature and character of the business of the proposed
assignee or subtenant and its proposed use of the Premises; and (iv) current
financial information and any other information Landlord may reasonably request
with respect to the proposed assignee or subtenant. Landlord, by notice given to
Tenant within thirty (30) days after receipt of Tenant’s request for consent,
may terminate this Lease on a date to be specified in said notice (the
“Termination Date”), which date shall be not earlier than one (1) day before the
effective date of the proposed assignment or subletting nor later than sixty-one
(61) days after said effective date. Tenant shall vacate or surrender the
Premises on or before the Termination Date and the term of this Lease shall end
on the Termination Date as if it were the Term Expiration Date.

 

(c) If Landlord shall not exercise its option to terminate this Lease pursuant
to subsection (b) above, Landlord shall not unreasonably withhold, condition or
delay its consent to the proposed assignment or subletting for the use(s)
permitted in this Lease, provided that:

 

(1) intentionally omitted;

 

(2) Tenant shall not then be in default hereunder beyond the expiration of any
applicable grace or notice and cure period;

 

21



--------------------------------------------------------------------------------

(3) the proposed assignee or subtenant shall have a financial standing and
propose to use the Premises in a manner consistent with the permitted uses of
the Building;

 

(4) intentionally omitted;

 

(5) intentionally omitted;

 

(6) in case of subletting, the subtenant shall be expressly subject to all of
the obligations of Tenant under this Lease and the further condition and
restriction that such sublease shall not be assigned, encumbered or otherwise
transferred or the Premises further sublet by the subtenant in whole or in part,
or any part thereof suffered or permitted by the subtenant to be used or
occupied by others, without the prior written consent of Landlord in each
instance;

 

(7) no subletting shall end later than one (1) day before the Term Expiration
Date;

 

(8) there shall not be more than two (2) occupants (including Tenant) on any
floor of the Premises having a separate entrance to their respective premises;
and

 

(9) Tenant shall reimburse Landlord on demand for any reasonable costs,
including reasonable attorneys’ fees and disbursements, that may reasonably and
actually be incurred by Landlord in connection with said assignment or sublease.

 

If there is a dispute between Landlord and Tenant as to the reasonableness of
Landlord’s refusal to consent to any subletting or assignment, such dispute
shall be determined by arbitration in accordance with the prevailing rules of
the American Arbitration Association. The arbitrators shall be bound by the
provisions of this Lease and shall not add to, subtract from or otherwise modify
such provisions. Notwithstanding any contrary provisions hereof, Landlord shall
not be liable to Tenant for a breach of Landlord’s covenant not unreasonably to
withhold, condition or delay such consent, and Tenant’s sole remedy in such
event shall be to enter into the proposed subletting or assignment.

 

(d) Tenant shall deliver to Landlord a copy of each sublease or assignment made
hereunder promptly after the date of its execution. Tenant shall remain fully
liable for the performance of all Tenant’s obligations hereunder notwithstanding
any subletting or assignment provided for herein and, without limiting the
generality of the foregoing, shall remain fully responsible and liable to
Landlord for all acts and omissions of any subtenant, assignee or anyone
claiming by, through or under any subtenant or assignee which shall be in
violation of any of the obligations of this Lease, and any such violation shall
be deemed to be a violation by Tenant. Notwithstanding any assignment and
assumption by the assignee of the obligations of Tenant hereunder, Tenant herein
named, and each immediate or remote successor in interest of Tenant herein
named, shall remain liable jointly and severally (as a primary obligor) with its
assignee and all subsequent assignees for the performance of Tenant’s
obligations hereunder, and shall remain fully and directly responsible and
liable to Landlord for all acts and omissions on the part of any assignee
subsequent to it in violation of any of the obligations of this Lease, except
however, if Tenant shall assign the Lease to a corporation the net worth of
which, as reflected on its most recent 10-Q and 10-K filings with the Securities
Exchange Commission (or most recent audited financial statement if no 10-Q or
10-K is being filed) and as certified to Landlord by a reputable independent
certified public accounting firm reasonably acceptable to Landlord, exceeds the
greater of (i) $500,000,000 or (ii) the net worth of True North Communications,
Inc. immediately prior to such assignment and such assignee shall execute an
assumption agreement with Landlord, in form and substance satisfactory to
Landlord, pursuant to which it assumes all of Tenant’s obligations under this
Lease accruing from and after the assignment date, then

 

22



--------------------------------------------------------------------------------

Tenant herein named shall have no further liability to Landlord for damages
accruing after the assignment date.

 

(e) No assignment of Tenant’s interest in this Lease shall be binding upon
Landlord unless the assignee, and, if the assignee is a partnership, the
individual partners thereof, shall execute and deliver to Landlord an agreement,
in recordable form, whereby such assignee agrees to be bound by and to perform
all of the obligations of Tenant hereunder and further expressly agrees that
notwithstanding such assignment the provisions of this Article shall continue to
be binding upon such assignee with respect to all future assignments and
transfers.

 

(f) If Landlord shall consent to any assignment or subletting and Tenant shall
either (i) receive any consideration from its assignee (other than a related
entity or successor entity (as such terms are hereinafter defined)) in
connection with the assignment of this Lease, Tenant shall pay over to Landlord
so much, if any, of such consideration (including, without limitation, sums
designated by the assignee as paid for the purchase of Tenant’s Property in the
Premises, less the then net unamortized or undepreciated cost thereof determined
on the basis of Tenant’s federal income tax returns, or, if Tenant does not file
such returns, on the same basis as carried on Tenant’s books) as shall exceed
the brokerage commissions, attorneys’ fees and disbursements, advertising
expenses and cost of preparation of space (amortized on a straight-line basis
over the unexpired Term) reasonably incurred by Tenant for such assignment or
(ii) sublet the Premises or any portion thereof to anyone (other than a related
entity or successor entity) for rents, additional charges or other consideration
(including, without limitation, sums designated by the subtenant as paid for the
purchase of Tenant’s Property in the Premises, less the then net unamortized or
undepreciated cost thereof determined on the basis of Tenant’s federal income
tax returns or, if Tenant does not file such returns, on the same basis as
carried on Tenant’s books) which for any period shall exceed the rents payable
for the subleased space under this Lease for the same period, Tenant shall pay
Landlord, as Additional Rent, one-half (½) of such excess less brokerage
commissions, attorneys’ fees and disbursements, advertising expenses and cost of
preparation of space (amortized on a straight-line basis over the term of such
subletting) reasonably incurred by Tenant for such subletting. All sums payable
to Landlord pursuant to clause (i) of this Section shall be paid on the
effective date of such assignment and all sums payable to Landlord pursuant to
clause (ii) of this Section shall be paid on the date or dates such sums are
payable to Tenant by the subtenant.

 

(g) In the event that Tenant fails to execute and deliver assignment or sublease
to which Landlord consented under the provisions of this Article within
forty-five (45) days after the giving of such consent, then Tenant shall again
comply with all of the provisions of this Article before assigning its interest
in the Lease or subletting the Premises.

 

(h) The consent of Landlord to an assignment or subletting shall not relieve
Tenant from obtaining the express consent in writing of Landlord to any further
assignment or subletting.

 

(i) Notwithstanding anything to the contrary contained in this Lease, Tenant
may, upon ten days’ prior notice to Landlord and without any option on
Landlord’s part to terminate this Lease pursuant to Section 5.01(b) hereof, from
time to time permit any corporations or other business entities which control,
are controlled by, or are under common control with Tenant (herein referred to
as “related party”) to sublet all or part of the Premises for any of the
purposes permitted to Tenant, subject however to compliance with Tenant’s
obligations under this Lease and provided that (i) Tenant shall not be in
default in the performance of any of its obligations under this Lease beyond the
expiration of all applicable grace and notice and cure periods and (ii) prior to
such subletting Tenant furnishes Landlord with the name of any such related
party, together with a certification of Tenant that such sublessee is a related
party to Tenant. In connection with the information to be provided to Landlord
pursuant to this Section, Landlord shall have the right, from time to time, to
examine such books and records of Tenant as may be necessary to establish that
such subtenant remains a related party of Tenant provided that it keeps such
information confidential (unless disclosure thereof is required by law). Such
subletting shall not be deemed to vest in any such related party any right or

 

23



--------------------------------------------------------------------------------

interest in this Lease or the Premises nor shall it relieve, release, impair or
discharge any of Tenant’s obligations hereunder.

 

(j) Notwithstanding anything to the contrary contained herein, Tenant may, upon
ten days’ prior notice to Landlord and without any option on Landlord’s part to
terminate this Lease pursuant to Section 5.01(b) hereof, from time to time,
assign its entire interest in this Lease and the leasehold estate hereby created
to a related party or a successor entity (as hereinafter defined), provided that
(i) Tenant shall not be in default in the performance of any of its obligations
under this Lease beyond the expiration of all applicable grace and notice and
cure periods and (ii) prior to such assignment, Tenant shall furnish Landlord
with the name of any such related party or successor entity, as applicable,
together with a certification of Tenant, and such other proof as Landlord may
request, that such assignee is a related party or successor entity, as
applicable, to Tenant. Landlord shall have the right, from time to time, to
request further certification from Tenant that such assignee remains a related
party to Tenant. The term “successor entity” shall mean any person or business
entity into which Tenant is merged, with which Tenant is consolidated that
acquires all or substantially all of the assets of Tenant or that acquires
control over Tenant through a change in control.

 

(k) If Tenant’s interest in this Lease is assigned, or if the Premises or any
part thereof is sublet or occupied by anyone other than Tenant, Landlord may
collect rent from the assignee, subtenant or occupant and apply the net amount
collected to the Base Rent and additional rent due under this Lease.
Notwithstanding the foregoing, no such assignment, subletting, occupancy or
collection shall be construed as (i) a waiver of the provisions of this Section
or of any default hereunder, (ii) the acceptance of the assignee, subtenant or
occupant as Tenant, or (iii) a release of Tenant from the further observance or
performance of all of the covenants, conditions, terms and provisions on the
part of Tenant to be performed or observed under this Lease.

 

(l) Every subletting hereunder is subject to the express condition, and by
accepting a sublease hereunder each subtenant shall be conclusively deemed to
have agreed, that if this Lease is terminated prior to the Term Expiration Date
or if Landlord succeeds to Tenant’s estate in the Premises, then, at Landlord’s
election, such subtenant shall either surrender the Premises to Landlord within
sixty (60) days of Landlord’s request therefor, or shall attorn to and recognize
Landlord as such subtenant’s landlord under such sublease, and such subtenant
shall promptly execute and deliver any instrument Landlord may reasonably
request to evidence such attornment and recognition.

 

5.02 Assignment by Landlord. Landlord shall have the right to transfer and
assign, in whole or in part, all of its rights and obligations under this Lease
and in the Real Property, and, in such event and upon such transfer (and any
such transferee shall have the benefit of, and be subject to, the provisions of
Sections 5.03 and 5.04 hereof), and irrespective of whether Landlord expressly
assigns this Lease, such transferee shall be deemed to have assumed all of the
obligations of Landlord under this Lease. Upon such transfer and assignment and
the delivery to Tenant of a written agreement pursuant to which such
Transferee/assignee assumes Landlord’s obligations accruing hereunder after the
assignment date, then Landlord shall have no further liability or obligation
thereafter accruing under this Lease, but Landlord shall not be released from
liability for defaults that accrued on or prior to the assignment date.

 

5.03 Quiet Enjoyment. Landlord covenants that Tenant shall and may peaceably and
quietly have, hold and enjoy the Premises, subject to the other terms of this
Lease, provided that Tenant fully and punctually pays the Base Rent and
additional rent and performs all of Tenant’s covenants and agreements contained
in this Lease. This covenant and any and all other covenants of Landlord
contained in this Lease shall be binding upon Landlord and its successors only
with respect to breaches which occur during its and their respective period of
ownership of Landlord’s interest.

 

5.04 Limitation of Landlord’s Liability. Tenant shall look solely to Landlord’s
estate and interest in the Building for the satisfaction of any right of Tenant
for the collection of a

 

24



--------------------------------------------------------------------------------

judgment or other judicial process or arbitration award requiring the payment of
money by Landlord, and no other property or assets of Landlord, Landlord’s
agents, officers, directors, partners, joint venturers, trustees or principals
(disclosed or undisclosed) or affiliates shall be subject to levy, lien,
execution, attachment or other enforcement procedure for the satisfaction of
Tenant’s rights and remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder or under law, or Tenant’s use and
occupancy of the Premises or any other liability of Landlord to Tenant.

 

ARTICLE 6

 

SUBORDINATION AND DEFAULT PROVISIONS

 

6.01 Subordination. (a) This Lease is subject and subordinate to (i) all
mortgages and building loan agreements which may now or hereafter affect any
portion of the Real Property or any Superior Lease (as hereafter defined),
including leasehold mortgages and spreader and consolidation agreements (each, a
“Superior Mortgage”), (ii) all present and future ground leases, operating
leases, superior leases, overriding leases and underlying leases covering all or
any part of the Real Property (each, a “Superior Lease”) and (iii) all renewals,
modifications, consolidations, replacements, increases, and extensions of
Superior Mortgages and Superior Leases provided that Landlord shall have
obtained a Non-Disturbance Agreement (as hereinafter defined) from such Superior
Mortgagee (as hereinafter defined) or Superior Lessor (as hereinafter defined),
as the case may be, as a condition precedent to such subordination as
hereinafter provided. Tenant shall cooperate with Landlord in obtaining such
agreement from any such Superior Mortgagee or Superior Lessor, as the case may
be. In no event shall Landlord be required to (i) make any payment to any such
Superior Mortgagee or Superior Lessor, as the case may be, other than attorneys’
fees in connection with review of this Lease and preparation of such
Non-Disturbance Agreement, (ii) alter any of the terms of its financing with any
such Superior Mortgagee or Superior Lessor or (iii) commence any action against
any such Superior Mortgagee or Superior Lessor, as the case may be, in order to
obtain any such agreement. Landlord shall obtain a Non-Disturbance Agreement
from any Superior Mortgagee with respect to this Lease. The term
“Non-Disturbance Agreement” shall mean an agreement in recordable form between
Tenant and any Superior Lessor or Superior Mortgagee, which shall provide in
substance that, as long as Tenant is not in default under this Lease, such
Superior Mortgagee or Superior Lessor, as the case may be, and their respective
successors and assigns, will not disturb the exclusive possession of Tenant
pursuant to this lease or name or join Tenant as a party defendant or otherwise
(unless Tenant or such party claiming under or through Tenant is deemed a
necessary and indispensable party under any then applicable law) in any suit,
action or proceeding to enforce, nor will this Lease be terminated by
enforcement of, any rights given to any such Superior Mortgagee or Superior
Lessor, as the case may be, and their respective successors and assigns.

 

(b) If a Non-Disturbance Agreement has been provided to Tenant, then in the
event of the enforcement by the holder of a Superior Mortgage (a “Superior
Mortgagee”) or the lessor under a Superior Lease (a “Superior Lessor”) of the
remedies provided for by law or by such Superior Mortgage or Superior Lease,
Tenant shall, upon request of any person or party succeeding to Landlord’s
interest as a result of such enforcement, automatically become the tenant of
such successor in interest without change in the terms or provisions of this
Lease; provided, however, that such successor in interest shall not be bound by
(i) any payment of Base Rent, Tenant’s Tax Payment or Operating Expense Payment
for more than one month in advance, except for prepayments for prorated Rent
payments and in the nature of security for the performance by Tenant of its
obligations under this Lease, (ii) any amendment or modification of this Lease
made without the consent of such Superior Mortgagee, Superior Lessor, or other
such successor in interest, (iii) liable for any previous act or omission or
negligence of Landlord under this Lease unless it constitutes a continuing
default (or liable for any act or omission of Landlord pursuant to Section 8.28
hereof, irrespective of whether it constitutes a continuing default); (iv)
subject to any counterclaim, defense or offset, unless it shall have accrued to
Tenant against Landlord pursuant to this Lease; and (v) liable for any security
deposited pursuant to this Lease unless such security has actually been
delivered to such successor in interest. Nothing contained in this Section 6.01
shall be construed to impair any right otherwise exercisable by any such

 

25



--------------------------------------------------------------------------------

successor in interest so long as it shall have executed and delivered a
Non-Disturbance Agreement pursuant to this Article 6. Upon request by such
successor in interest, Tenant shall execute and deliver an instrument or
instruments in recordable form and otherwise satisfactory to such successor in
interest confirming the attornment provided for herein. Notwithstanding anything
contained in this Lease to the contrary, in the event of any default by Landlord
in performing its covenants or obligations which would give Tenant the right to
claim partial or total eviction or abatement or rent or a right to terminate,
Tenant shall not exercise such right unless and until (i) Tenant gives notice of
such default (which notice shall specify the exact nature of such default and
how the same may be cured) to all such Superior Mortgagees and Superior Lessors
of which Tenant has received notice and (ii) such Superior Mortgagee and
Superior Lessor fails to cure (or cause to be cured) such default within thirty
(30) days (or if such default cannot be cured within such 30-day period,
commence such cure within such 30-day period and thereafter diligently pursue
such cure to completion) from the later of (x) giving of such notice by Tenant
or (y) such successor in interest gaining possession of the Building.

 

(c) If, in connection with the procurement, continuation or renewal of any
financing for which the Land or the Building or the interest of the lessee under
a Superior Lease represents collateral in whole or in part, any institutional
lender shall request reasonable modifications of this Lease as a condition of
such financing, then, provided that such modifications do not materially
increase the obligations of Tenant under this Lease or materially and adversely
affect or impair any rights of Tenant under this Lease, Tenant shall enter into
a written amendment of this Lease effecting such modifications.

 

6.02 Estoppel Certificate; Financial Information. Within ten thirty (30) days
after request therefor by Landlord, Tenant shall:

 

(a) execute estoppel certificate(s) addressed to (i) any mortgagee or
prospective mortgagee of Landlord or (ii) any purchaser or prospective purchaser
of all or any portion of, or interest in, the Real Property, (iii) any other
party designated by Landlord, which estoppel certificate(s) shall certify as to
such facts and agree to such notice provisions and other matters as such
mortgagee(s) or purchaser(s) or other party may reasonably require provided that
such requirements do not modify, restrict or otherwise impair any of Tenant’s
rights set forth in this Lease, and Tenant shall conclusively be bound by the
matters set forth in such certificate(s) and such mortgagee or purchaser or
other party may rely thereupon in effecting any contemplated transaction; and

 

(b) deliver to Landlord such information regarding the net worth and financial
condition of Tenant as Landlord may reasonably request, provided that for so
long as Tenant is a publicly-traded company, its quarterly 10-Q reports and
annual 10-K report shall be deemed satisfactory for purposes of this Section
6.02(b).

 

6.03 Default. This Lease and the Term and estate hereby granted are subject to
the limitations that:

 

(a) (i) in case Tenant shall default in any payment of Base Rent, Tenant’s Tax
Payment, Operating Expense Payment, or additional rent on any date upon which
the same becomes due and such default remains uncured for ten (10) days after
notice thereof; or

 

(ii) in case Tenant shall default in the keeping, observance or performance of
any covenant or agreement provided in this Lease (other than a default of the
character referred to in clause (i) of this Section 6.03(a), and if such default
shall continue and shall not be cured within thirty (30) days after Landlord
shall have given to Tenant a specific written notice specifying the same, or, in
the case of a default which, for causes beyond Tenant’s control cannot with due
diligence be cured within such period of thirty (30) days, if Tenant shall not
(A) promptly upon the giving of such notice, advise Landlord of Tenant’s
intention duly to institute all steps necessary to cure such default and (B)
duly

 

26



--------------------------------------------------------------------------------

institute and thereafter diligently prosecute to completion all steps necessary
to cure such default; then, in any of such cases, Landlord shall, in addition to
any other remedies available to it at law or in equity, be entitled to give to
Tenant a notice of intention to end the Term at the expiration of five (5) days
from the date of the giving of such notice. If such notice of intention to end
the Term is given, this Lease and the Term and estate hereby granted shall
terminate upon the expiration of such five (5) day period with the same effect
as if such fifth (5th) day were the Term Expiration Date, but Tenant shall
remain liable for damages as provided herein; and

 

(b) this Lease may be terminated by Landlord by notice given to Tenant within a
reasonable time after Landlord first obtains knowledge of the happening of any
one or more of the following events: (i) the commencement of a case in
bankruptcy or under the laws of any state naming Tenant, True North
Communications Inc., a Delaware corporation or any other guarantor (“Guarantor”)
of Tenant’s obligations under this Lease as the debtor; or (ii) the making by
Tenant or any such Guarantor of an assignment or any other arrangement for the
benefit of creditors under any state statute. Neither Tenant nor any person
claiming through or under Tenant, or by reason of any statute or order of court,
shall be entitled to possession of the Premises after such termination by
Landlord but shall forthwith quit and surrender the Premises. If this Lease
shall be assigned in accordance with its terms, the provisions of this
Substitution (b)shall be applicable only to the party then owning Tenant’s
interest in this Lease and any Guarantors of such party’s obligations under this
Lease.

 

6.04 Re-entry by Landlord. If this Lease shall terminate as provided in Section
6.03, Landlord or Landlord’s agents and servants may immediately or at any time
thereafter re-enter into or upon the Premises, or any part thereof, in the name
of the whole, either by summary dispossess proceedings or by any suitable action
or proceeding at law, without being liable to indictment, prosecution or damages
therefor, and may repossess the same, and may remove any persons therefrom, to
the end that Landlord may have, hold and enjoy the Premises again as and of its
first estate and interest therein. The words “re-enter”, “re-entry” and
“re-entering” as used in this Lease are not restricted to their technical legal
meanings.

 

6.05 Damages. In the event of a termination of this Lease (other than pursuant
to Section 6.03(b), in which case only subsection (a) of this Section shall
apply) Tenant shall pay to Landlord as damages, at the election of Landlord,
either:

 

(a) a sum which, at the time of such termination, represents the then value of
the amount, if any, by which (i) the aggregate of the Base Rent, Tenant’s Tax
Payment and Operating Expense Payment which, had this Lease not terminated,
would have been payable hereunder by Tenant for the period commencing with the
day following the date of such termination and ending with the Term Expiration
Date exceeds (ii) the aggregate fair rental value of the Premises for the same
period (for the purposes of this subsection (a), the amount of Tenant’s Tax
Payment and Operating Expense Payment which would have been payable by Tenant
under Sections 2.03 and 2.04 shall, for each calendar year ending after such
termination, be deemed to be an amount equal to the amount of Tenant’s Tax
Payment and Operating Expense Payment payable by Tenant for the calendar year
immediately preceding the calendar year in which such termination shall occur)
discounted to the date of termination at the rate of United States Treasury
obligations maturing nearest to the Term Expiration Date, or

 

(b) sums equal to the aggregate of the Base Rent, Tenant’s Tax Payment and
Operating Expense Payment which would have been payable by Tenant had this Lease
not terminated, payable upon the due dates therefor specified herein until the
Term Expiration Date; provided, however, that if Landlord elects to re-let all
or any part of the Premises for all or any part of the period commencing on the
day following the date of such termination and ending on the Term Expiration
Date, Landlord shall credit Tenant with the net rents received by Landlord from
such reletting for such period, such net rents to be determined by first
deducting from the gross rents as and when received by Landlord from such
reletting the expenses incurred or paid by Landlord in terminating this Lease
and of reentering the Premises and of securing possession thereof, as well as
the expenses of reletting, including altering and preparing the Premises for

 

27



--------------------------------------------------------------------------------

new tenants, advertising costs, brokers’ commissions, and all other expenses
properly chargeable against the Premises and the rental therefrom in connection
with such reletting, it being understood that any such reletting may be for a
period equal to or shorter or longer than the unexpired portion of the Term;
provided, further, that (i) in no event shall Tenant be entitled to receive any
excess of such net rents over the sums payable by Tenant to Landlord hereunder,
(ii) in no event shall Tenant be entitled, in any suit for the collection of
damages pursuant to this Section 6.05, to a credit in respect of any net rents
from a reletting except to the extent that such net rents are actually received
by Landlord prior to the commencement of such suit, and (iii) if the Premises or
any part thereof should be relet in combination with other space, then proper
apportionment on a square foot rentable area basis shall be made of the rent
received from such reletting and of the expenses of reletting. Landlord shall
use commercially reasonable efforts to relet the Premises in the event of such
termination, but the foregoing damages shall not be reduced in any respect if
Landlord is unable, for any reason whatsoever, to effect such reletting.

 

If the Premises or any portion thereof are re-let by Landlord for any portion of
the unexpired Term prior to proof of damages to any court, commission or
tribunal, the amount of the rent reserved upon such re-letting shall be deemed
to be the fair and reasonable rental value of the portion of the Premises so
re-let during the term of such re-letting.

 

Suit or suits for the recovery of any damages payable hereunder by Tenant, or
any installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall require Landlord to postpone suit
until the date when the Term would have expired but for such termination.

 

6.06 Other Remedies. (a) Nothing herein contained shall be construed as limiting
or precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of Tenant.

 

(b) A default of the type described in Section 6.03(a)(i) hereof shall not,
unless Landlord so elects, create a conditional limitation under this Lease. On
the occurrence of such a default, Landlord may, to the extent permitted by law,
elect to commence a summary proceeding for failure to pay rent or a plenary
action for recovery of unpaid rent rather than seeking a termination of this
Lease on the basis of a conditional limitation.

 

6.07 Right to Injunction. In the event of a breach or threatened breach on the
part of Tenant with respect to any of the covenants or agreements under this
Lease on the part of or on behalf of Tenant to be kept, observed or performed,
Landlord shall also have the right of injunction. The specified remedies to
which Landlord may resort hereunder are cumulative and are not intended to be
exclusive of any other remedies or means of redress to which Landlord may
lawfully be entitled at any time, and Landlord may invoke any remedy allowed at
law or in equity as if specific remedies were not herein provided for.

 

6.08 Certain Waivers by Tenant. Tenant waives and surrenders all right and
privilege which it might have under or by reason of any present or future law to
redeem the Premises or to have a continuance of this Lease for the Term after
Tenant is dispossessed or ejected therefrom by process of law or under the terms
of this Lease. Tenant waives its right to assert any counterclaim in any action
brought by Landlord for non-payment of Base Rent or additional rent or any
summary proceeding to recover possession of the Premises. Nothing contained in
this Lease should constitute a waiver by Tenant of its legal rights to assert a
claim for actual or constructive eviction.

 

6.09 No Waiver by Landlord. Failure of Landlord to declare any default
immediately upon its occurrence or delay in taking any action in connection with
such default shall not waive such default but Landlord shall have the right to
declare any such default at any time thereafter. All rights, privileges,
elections and remedies of Landlord are cumulative. Any amounts paid by Tenant to
Landlord may be applied by Landlord, in its sole discretion, to any

 

28



--------------------------------------------------------------------------------

items then owing by Tenant to Landlord under this Lease, and receipt of a
partial payment shall not be deemed to be an accord and satisfaction or waiver
of the failure to make full payment.

 

6.10 End of Term. (a) Upon the expiration or termination of the Term, Tenant
shall quit and surrender the Premises to Landlord, broom clean, in good order
and in condition (except for those repairs to the Premises for which Landlord is
responsible hereunder) at least as good as when it was first occupied by Tenant
hereunder, ordinary wear and tear only excepted, with all of Tenant’s Property
removed therefrom. Landlord shall thereupon have the right immediately or at any
time thereafter to re-enter and resume possession of or to re-let the Premises.
If the last day of the Term or any renewal thereof falls on a Sunday, this Lease
shall expire at noon on the preceding Saturday unless the preceding Saturday is
a legal holiday, in which case the Term shall expire at noon on the preceding
business day.

 

(b) Tenant acknowledges that possession of the Premises must be surrendered to
Landlord on the Term Expiration Date or the sooner termination of the Term.
Tenant agrees to indemnify and save Landlord harmless from all costs, claims,
loss or liability resulting from delay by Tenant in so surrendering the
Premises, including, without limitation, any claims made by any succeeding
tenant founded on such delay. The parties recognize and agree that the damage to
Landlord resulting from any failure by Tenant to timely surrender possession of
the Premises as aforesaid will be extremely substantial, will exceed the amount
of the monthly installments of the Base Rent, Operating Expense Payment,
Tenant’s Tax Payment and additional rent theretofore payable hereunder, and will
be impossible to measure accurately. Tenant therefore agrees that if possession
of the Premises is not surrendered to Landlord upon the Term Expiration Date or
the sooner termination of the Term, in addition to any other rights or remedy
Landlord may have hereunder or at law, and without in any manner limiting
Landlord’s right to demonstrate and collect any damages suffered by Landlord and
arising from Tenant’s failure to surrender the Premises as provided herein,
Tenant shall pay to Landlord for each month and for each portion of any month
during which Tenant holds over in the Premises after the Term Expiration Date or
sooner termination of the Term, a sum equal to the product of (i) the aggregate
of that portion of the Base Rent, Operating Expense Payment, Tenant’s Tax
Payment and additional rent which was payable under this Lease during the last
month prior to such expiration or termination multiplied by (ii) (A) 1.5 for the
first thirty (30) days of such holdover period and (B) 2 thereafter. Nothing
herein contained shall be deemed to permit Tenant to retain possession of the
Premises after the Term Expiration Date or sooner termination of the Term or to
limit in any manner Landlord’s right to regain possession of the Premises
through summary proceedings, or otherwise, and no acceptance by Landlord of
payments from Tenant after the Term Expiration Date or the sooner termination of
the Term shall be deemed to be other than on account of the amount to be paid by
Tenant in accordance with the provisions of this Section 6.10. The provisions of
this Section shall survive the Term Expiration Date or sooner termination of the
Term.

 

6.11 Attorneys’ Fees. In the event Landlord or Tenant places the enforcement of
this Lease, or any part thereof, or Landlord places the collection of any Base
Rent or additional rent due or to become due hereunder, or recovery of the
possession of the Premises in the hands of an attorney, or files suit upon the
same, then the prevailing party shall recover its reasonable attorneys’ fees and
disbursements and court costs.

 

6.12 Indemnity. (a) Tenant shall indemnify Landlord and hold Landlord and
Landlord’s officers, directors, shareholders, partners (both general and
limited), employees, and other principals (disclosed and undisclosed) and all
Superior Mortgagees and Superior Lessors harmless from and against all loss,
cost, liability or expense arising out of or related to claims of injury to or
death of persons or damage to property occurring or resulting directly or
indirectly from the use or occupancy of the Premises or any activities of
Tenant, its agents, contractors, employees, invitees or licensees, in or about
the Premises or the Real Property, such indemnity to include, without
limitation, the obligation to provide all costs of defense by legal counsel
selected by Landlord against any such claims.

 

29



--------------------------------------------------------------------------------

(b) Landlord shall indemnify Tenant and hold Tenant and Tenant’s officers,
directors, shareholders, partners (both general and limited), employees, and
other principals (disclosed and undisclosed) harmless from and against all loss,
cost, liability or expense arising out of or related to claims of injury to or
death of persons or damage to property occurring or resulting directly or
indirectly from the use or occupancy of the Real Property’s common areas
(including parking lots) or the negligent or other tortious activities of
Landlord, its agents, contractors, employees, invitees or licensees, in or about
the Premises, such indemnity to include, without limitation, the obligation to
provide all costs of defense by legal counsel selected by Landlord (subject to
Tenant’s approval, which shall not be unreasonably withheld, conditioned or
delayed) against any such claims.

 

6.13 Subrogation Waiver. Notwithstanding anything to the contrary contained in
the Lease, each of Landlord and Tenant hereby waives all rights of recovery,
claim, action or cause of action against the other, its officers, directors,
shareholders, partners (both general and limited), and other principals
(disclosed and undisclosed), employees or contractors for any loss or damage
that may occur to the Premises, or any improvements thereto, or the Building or
any personal property of the waiving party by reason of fire, the elements or
any other cause which is required by this Lease to be insured against,
regardless of cause or origin, including negligence of the other, its agents,
officers or employees. The waiving party shall advise its insurers of the
foregoing and such waiver shall be a part of each policy maintained by the
waiving party which applies to the Premises, any part of the Real Property, the
waiving party’s property thereon, and/or use and occupancy of any part thereof
by the waiving party.

 

ARTICLE 7

 

RULES OF THE BUILDING; INSURANCE; CONDEMNATION

 

7.01 No Nuisance. Tenant shall conduct its business and control its agents,
employees, invitees and licensees in such manner as not to create any nuisance,
or interfere with, annoy or disturb any other tenant of the Building or Landlord
in its operation of the Real Property.

 

7.02 Building Rules. Tenant’s uses of the Premises and the Real Property shall
comply with, and Tenant shall cause its licensees, employees, contractors,
agents and invitees to comply with, the rules of the Building reasonably adopted
and altered by Landlord from time to time for the safety, care and cleanliness
of the Premises and the Building and for preservation of good order therein, all
of which shall be communicated by Landlord to Tenant and shall be thereafter
carried out and observed by Tenant, its agents, contractors, employees, invitees
and licensees. Landlord shall not be liable for the violation by any tenant or
other party of the rules of the Building. The initial rules of the Building are
set forth in Exhibit D. If any rule of the Building shall conflict with any
provision of this Lease, such provision of this Lease shall govern.

 

7.03 Compliance with Insurance Standards. Tenant shall not occupy or use the
Premises, or permit any portion of the Premises to be occupied or used, for any
business or purpose which is unlawful, disreputable or deemed by Landlord to be
hazardous on account of fire or other hazards, or permit anything to be done
which would in any way increase the risk of fire or other hazards, or permit
anything to be done which would in any way increase the premiums or charges for
fire or liability or any other insurance coverage on the Building and/or its
contents or violate any Insurance Requirement. Landlord shall not be liable for
the acts or omissions of other tenants or parties which are in violation of any
comparable provisions of their respective leases, tenancies or obligations.

 

7.04 Casualty Insurance. Tenant shall maintain standard fire and extended
insurance coverage on all of its personal property (including, without
limitation, Tenant’s Property) located in the Premises and on all Initial
Improvements and Alterations. If the annual premiums charged to Landlord for any
casualty insurance it may carry exceed the standard

 

30



--------------------------------------------------------------------------------

premium rates because of the nature of Tenant’s operations in the Premises, then
Tenant shall upon receipt of appropriate premium invoices reimburse Landlord for
such increases in premium.

 

7.05 Liability and Other Forms of Insurance. (a) Tenant shall obtain and keep in
full force and effect throughout the Term, at Tenant’s sole cost and expense,
(i) either (A) comprehensive general liability insurance with a broad form
liability endorsement including coverage for contractual liability or (B)
commercial general liability insurance covering personal injury and advertising
injury liability and medical payments coverage together with contractual
liability coverage without reduction in coverage for an “insured contract” and
(ii) any other liability coverage required pursuant to any other provisions of
this Lease, including Section 4.02 hereof. Said comprehensive or commercial
general liability insurance shall provide coverage on an occurrence basis with a
minimum limit of liability of (i) $3,000,000 per occurrence for bodily injury
(including death), (ii) $3,000,000 for personal injury liability (aggregate
limit of liability for comprehensive general liability and injury limit of
liability for commercial general liability coverage) and (iii) $3,000,000 per
occurrence in respect of property damage.

 

(b) Said liability insurance is to be written without the inclusion of any
defense costs within the limit of liability and shall name Landlord, Tenant and
all Superior Mortgagees and Superior Lessors as insureds against any and all
claims for bodily injury (including death), personal injury, or property damage
occurring in, upon, adjacent to, or connected with the Premises or any part
thereof and shall contain the waiver of subrogation provided in Section 6.13
hereof. Said liability insurance and the insurance required under Section 7.04
hereof and Paragraph (c) of this Section 7.05, is to be written in form
reasonably satisfactory to Landlord by one or more good and solvent insurance
companies of recognized standing admitted to do business in the State of
Connecticut, rated by A.M. Best Co., Inc., or any successor thereto (or if there
is none, a similar organization having a national reputation) as having a
“Best’s rating” of at least “A (Excellent)” and a financial size of at least
“Class XIII.” An appropriate certificate evidencing the insurance coverage
required hereunder shall be delivered to Landlord together with any renewals or
replacements thereof or endorsements thereto. Such insurance policy or
certificate shall contain a provision that no act or omission of Tenant will
affect or limit the obligation of the insurance company to pay the amount of any
loss sustained and that the insurance offered thereunder shall not be canceled,
nonrenewed, or coverage thereunder be reduced except upon thirty (30) days’
prior written notice to Landlord. Such insurance policy and any certificate
thereof delivered to Landlord shall also specifically provide coverage for and
include the entire text of Tenant’s indemnification and hold harmless
obligations set forth in Section 6.12 hereof.

 

(c) Tenant shall obtain and keep in full force and effect throughout the Term,
at Tenant’s sole cost and expense, (i) broad form machinery insurance on all air
conditioning equipment, miscellaneous electrical apparatus and other pressure
vessels or systems, whether fired or unfired, irrespective of whether installed
by Landlord or Tenant, in or near the Premises, in amounts set by Landlord, but
in no event less than $1,000,000; (ii) during the course of construction of any
Alteration or Initial Improvement until completion thereof, builder’s risk
insurance on an “all risk” basis (including collapse) on a completed value
(non-reporting) form for full replacement value covering the interests of
Landlord and Tenant (and their respective contractors and subcontractors),
Superior Mortgagees and Superior Lessors in all work incorporated in the
Building and all materials and equipment in or about the Premises; (iii)
workers’ compensation insurance, as required by law; (iv) business interruption
insurance; and (v) such other types of insurance in such amounts as Landlord may
reasonably require from time to time.

 

(d) If Tenant fails to obtain any insurance required under this Lease, Landlord
may, but shall not be obligated to, obtain such insurance. The amount of any
premium paid in connection with such insurance shall be paid by Tenant to
Landlord upon demand as additional rent.

 

(e) Landlord shall have the right at any time or times during the Term, on not
less than thirty (30) days’ notice to Tenant, to require that Tenant modify the
amounts and/or

 

31



--------------------------------------------------------------------------------

kinds of insurance coverage required to be maintained under this Lease to the
amounts and/or kinds of coverages then required by Landlord of tenants entering
into new leases in the Building or by other landlords’ insurance companies in
the Fairfield County for tenants entering into leases of comparable space.

 

7.06 Condemnation. (a) If there is a total taking or a Constructive Total Taking
(as defined in this Section) of the Building in condemnation proceedings or by
any right of eminent domain, this Lease and the Term and estate hereby granted
shall forthwith cease and terminate as of the date of taking of possession by
the condemning authority. In the event of a taking which is less than a
Constructive Total Taking, (a) the Term and estate hereby granted with respect
to the taken part of the Premises shall forthwith cease and terminate as of the
date of taking of possession by the condemning authority and the Base Rent shall
be appropriately abated for the period from such date to the Term Expiration
Date, and (b) Landlord shall with reasonable diligence restore the remaining
portion of the Premises as nearly as practicable to its condition prior to such
condemnation or taking; provided, however, that in no event shall Landlord be
obligated to expend toward such restoration an amount in excess of the net
condemnation award it actually receives after deducting all of Landlord’s costs
of obtaining such award, including, without limitation, attorneys’ fees and
disbursements. “Constructive Total Taking” means a taking of such scope that the
untaken part of the Building (whether or not the Premises are affected by the
taking) would in Landlord’s reasonable judgment be uneconomic to operate.

 

(b) In the event of any condemnation or taking of all or a part of the Building,
Landlord shall be entitled to receive the entire award in the condemnation
proceeding, including any award made for the value of the estate vested by this
Lease in Tenant, and Tenant hereby assigns to Landlord any and all right, title
and interest of Tenant now or hereafter arising in or to any such award or any
part thereof, and Tenant shall be entitled to receive no part of such award;
provided, however, that Tenant shall be entitled to assert a claim for its
relocation costs and the then value of its leasehold improvements in a separate
proceeding so long as it does not reduce Landlord’s condemnation award.

 

7.07 Casualty Clause. (a) In the event of a fire or other casualty in the
Premises, Building or Real Property, Tenant shall immediately give notice of
such event in or affecting the Premises to Landlord. If the Premises shall be
partially destroyed by fire or other casualty so as to render the Premises
untenantable in whole or in part, or such fire or other casualty in the Building
or Real Property deprives Tenant of the beneficial use and enjoyment of the
Premises, then the Base Rent, Operating Expense Payment and Tenant’s Tax Payment
shall abate as to the portion of the Premises rendered untenantable until such
time as the Premises and the Building and Real Property, to the extent necessary
for the beneficial use and enjoyment of the Premises, are made tenantable, as
reasonably determined by Landlord and Tenant, and, in the event they are unable
to agree, then the determination of the same shall be referred to the AAA for
Expedited Arbitration (as hereinafter defined). In the event of total or
substantial damage or destruction of the Premises or the remainder of the
Building from any cause, Landlord may, at its option, decide whether to rebuild.
If Landlord shall decide to rebuild, then this Lease shall remain in full force
and effect during such rebuilding period (except that Rent shall be abated as
aforesaid) and Landlord shall rebuild promptly and diligently. In no event shall
Landlord be obligated to expend toward any such restoration an amount in excess
of the net insurance proceeds it actually receives (after deducting all of
Landlord’s costs of obtaining such insurance proceeds including, without
limitation, attorneys’ fees and disbursements). If Landlord shall decide not to
rebuild, then all Base Rent and additional rent owed up to the time of such
damage or destruction or termination shall be paid by Tenant and this Lease
shall then cease and come to an end. Landlord shall give Tenant notice of its
decisions or elections under this Section within sixty (60) days after any such
damage or destruction. Notwithstanding anything contained in this Section,
Landlord shall not be obligated to restore or rebuild the Initial Improvements.

 

(b) In the event of total or substantial damage or destruction of the Premises
or the remainder of the Building and Real Property due to fire or other
casualty, then, unless Landlord shall have elected not to rebuild, Landlord and
Tenant shall jointly designate an independent architect or engineer to survey
such damage or destruction and, within thirty (30)

 

32



--------------------------------------------------------------------------------

days after the date of such damage or destruction, to submit a report containing
its written estimate of the period of time necessary to restore the Premises and
the Building to substantially the condition the same were in immediately prior
to such damage or destruction. If Landlord and Tenant are unable to designate
such architect or engineer within 30 days after the date of damage or
destruction, then either party may, at any time thereafter, submit such
designation to the AAA for Expedited Arbitration (as hereinafter defined) and
the designation made by AAA shall be conclusive and binding upon the parties. If
such estimated restoration period exceeds two hundred seventy (270) days, then
Tenant shall have the right to terminate this Lease within ten (10) days after
it receives a copy of such report by giving written notice of such termination
to Landlord, and this Lease shall terminate upon the date of the giving of such
notice as fully and completely as if such date were the Term Expiration Date
originally set forth herein. If Tenant fails duly and timely to give such
notice, then it shall be deemed conclusively to have waived any right to
terminate pursuant to this Section 7.07(b).

 

ARTICLE 8

 

MISCELLANEOUS PROVISIONS

 

8.01 Notice. All notices, demands, consents, approvals, advices, waivers or
other communications which may or are required to be given by either party to
the other hereunder shall be in writing and shall be deemed to have been given
when personally delivered, or three (3) days after being deposited in the United
States mail, certified or registered, postage prepaid, and addressed to the
party to be notified at the address for such party specified in the first
paragraph of this Lease, or to such other place as the party to be notified may
from time to time designate by at least fifteen (15) days’ notice to the
notifying party. Duplicate copies of all notices shall, as a condition to their
effectiveness, be sent in like manner to Brant K. Maller, Esq., Bryan Cave LLP,
245 Park Avenue, New York, New York 10167 as counsel to Landlord and to True
North Communications, Inc., 101 East Erie Street, Chicago, Illinois 60611,
Attn.: General Counsel and Chief Financial Officer and to Frank L. Baker III,
Robinson & Cole LLP, Financial Centre, 695 East Main Street, P.O. Box 10305,
Stamford, Connecticut 06904 as counsel to Tenant. Tenant hereby appoints as its
agent to receive the service of notice of any dispossess or other proceedings
the person in charge of or occupying the Premises at the time, and, if no person
shall be in charge of or occupying the same, then such service may be made by
attaching the same on the main entrance of the Premises.

 

8.02 Severability. If any term or provision of this Lease, or the application
thereof to any person or circumstance, shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected, and each provision of this Lease shall be
valid and shall be enforceable to the full extent permitted by law.

 

8.03 Waiver of Trial by Jury. To the maximum extent permitted by law, Landlord
and Tenant hereby waive trial by jury in any action, proceeding or counterclaim
brought by either of them against the other (unless it relates to personal
injury or property damage) on any matters whatsoever arising out of or in any
way connected with this Lease, the relationship of Landlord and Tenant, Tenant’s
use of or occupancy of the Premises, and any emergency statutory or any other
remedy.

 

8.04 No Joint Venture. This Lease shall not be deemed or construed to create or
establish any relationship of partnership or joint venture or similar
relationship or arrangement between Landlord and Tenant.

 

8.05 No Broker. Each of Landlord and Tenant represents to the other that it has
dealt with no broker, salesperson, finder or like agent in connection with this
Lease other than Delphi Commercial Properties, Inc. and CB Commercial Real
Estate Group, Inc. (“CB”) (Delphi Commercial Properties, Inc. and CB shall
collectively be referred to herein as the “Broker”), and each of Landlord and
Tenant shall indemnify and hold harmless the other from and against all

 

33



--------------------------------------------------------------------------------

loss, cost, liability and expense (including attorneys’ fees and disbursements)
arising out of any claim for a commission or other compensation by any broker,
salesperson, finder or like agent other than the Broker who alleges that it has
dealt with the indemnitor in connection herewith. Landlord shall be responsible
for payment of any commission due to the Broker in connection with this Lease
pursuant to the terms of one or more separate agreements. The provisions of this
Section shall survive the expiration or other termination of the Term.

 

8.06 Merger. This Lease embodies the entire understanding between the parties
with respect to the subject matter hereof, and all prior agreements,
understandings and statements, oral or written, with respect thereto are merged
in this Lease.

 

8.07 Successors. This Lease shall be binding upon and inure to the benefit of
Landlord, its successors and assigns, and shall be binding upon and inure to the
benefit of Tenant, its successors, and, to the extent an assignment may be
approved by Landlord, Tenant’s assigns.

 

8.08 Applicable Law. This Lease shall be construed and enforced according to the
laws of the State of Connecticut without regard to principles of conflicts of
law.

 

8.09 Reasonable Efforts. Whenever in this Lease there is imposed upon Landlord
the obligation to use its best efforts, reasonable efforts or diligence,
Landlord shall be required to do so only to the extent the same is economically
feasible, will not require Landlord to become a party to any legal proceedings
and otherwise will not impose upon Landlord extreme financial or other burdens.

 

8.10 Business Days. The term “business days” shall mean days other than
Saturdays, Sundays, and all days observed by Federal, State or City government
as legal holidays and those days designated as holidays by the applicable
building service union employees service contract or by the applicable operating
engineers contract with respect to HVAC services.

 

8.11 Building Directory. Landlord shall maintain listings on the Building
directory (if any) of the names of Tenant, and the names of any of the officers
and employees of Tenant (or its permitted assigns and subtenants), provided that
the names so listed shall not use more than Tenant’s Percentage of space (or
total number of listings) on the Building directory.

 

8.12 Adjacent Excavation - Shoring. If an excavation shall be made upon land
adjacent to the Premises, or shall be authorized to be made, Tenant shall afford
to the person causing or authorized to cause such excavation, license to enter
upon the Premises for the purpose of doing such work as said person shall deem
necessary to preserve the wall or the Building from injury or damage and to
support the same by proper foundation without any claim for damages or indemnity
against Landlord, or diminution or abatement of Base Rent or additional rent.

 

8.13 Binding Effect. This Lease is offered to Tenant for signature with the
understanding that it shall not be binding upon Landlord unless and until
Landlord shall have executed and unconditionally delivered to Tenant a fully
executed copy of this Lease.

 

8.14 Exhibits. The terms and provisions of Exhibits A through D, inclusive,
attached to this Lease are made a part of this Lease for all purposes.

 

8.15 Independent Covenants. Each of the terms of this Lease on Tenant’s part to
be performed shall be deemed and construed as a separate and independent
covenant of Tenant, not dependent upon any of the other terms of this Lease,
except as otherwise specifically provided in this Lease.

 

34



--------------------------------------------------------------------------------

8.16 Headings. The Article, Section and Exhibit headings in this Lease and the
Table of Contents and Index to this Lease are inserted only as a matter of
convenience or reference, and are not to be given any effect in construing this
Lease.

 

8.17 Amendments. This Lease may not be changed, modified, abandoned or
discharged, in whole or in part, nor any of its provisions waived except by a
written instrument which (a) expressly refers to this Lease, and (b) is executed
by the party against whom enforcement of the change, modification, abandonment,
discharge or waiver is sought.

 

8.18 Authority. If Landlord or Tenant is a corporation, each person executing
this Lease on behalf of Landlord or Tenant, as applicable, hereby covenants,
represents and warrants that (a) such party is a duly incorporated or duly
qualified (if foreign) corporation and is authorized to do business in the State
of Connecticut (and a copy of evidence thereof shall promptly be supplied to the
other upon request), and (b) each person executing this Lease on behalf of such
party is an officer of such party and is duly authorized to execute, acknowledge
and deliver this Lease to the other party (and a copy of a resolution to such
effect shall promptly be supplied to the other party upon request). If such
party is a partnership or other business entity, each person executing this
Lease on behalf of such party similarly covenants, represents and warrants to
the other party its authority to execute, acknowledge and deliver this Lease to
the other party (and shall furnish evidence thereof reasonably satisfactory to
the other party upon request).

 

8.19 Partnership Tenant. If Tenant is a partnership (or is comprised of two (2)
or more persons, individually, or as joint venturers or as copartners of a
partnership) or if Tenant’s interest in this Lease shall be assigned to a
partnership (or to two (2) or more persons, individually, or as joint venturers
or as copartners of a partnership) pursuant to Section 5.01 hereof (any such
partnership and such persons are referred to in this Section as “Partnership
Tenant”), the following provisions of this Section shall apply to such
Partnership Tenant: (a) the liability of each of the parties comprising
Partnership Tenant shall be joint and several, (b) each of the parties
comprising Partnership Tenant hereby consents in advance to, and agrees to be
bound by, any modifications, termination, discharge or surrender of this Lease
which may hereafter be made, and by any notices which may hereafter be given, by
Partnership Tenant or by any of the parties comprising Partnership Tenant, (c)
any notices given or rendered to Partnership Tenant or to any of the parties
comprising Partnership Tenant shall be deemed given or rendered to Partnership
Tenant and to all such parties and shall be binding upon Partnership Tenant and
all parties, (d) if Partnership Tenant shall admit new partners, all such new
partners shall, by their admission to Partnership Tenant, be deemed to have
assumed performance of all of the terms of this Lease on Tenant’s part to be
performed and (e) Partnership Tenant shall give prompt notice to Landlord of the
admission of any such new partners, and upon demand of Landlord, shall cause
each such new partner to execute and deliver to Landlord an agreement in form
satisfactory to Landlord, wherein each such new partner shall assume performance
of all of the terms of this Lease on Tenant’s part to be performed (but neither
Landlord’s failure to request any such agreement nor the failure of any such new
partner to execute or deliver any such agreement to Landlord shall vitiate the
provisions of clause (d) of this Section).

 

8.20 Joint and Several Liability; Gender. If more than one person executes this
Lease as Tenant, each of them understands and hereby agrees that their
obligations under this Lease are and shall be joint and several, that the term
“Tenant” as used in this Lease shall mean and include each of them jointly and
severally and that any act of or notice from, or notice or refund to, or the
signature of any one or more of them with respect to the tenancy or this Lease,
including, but not limited to, any renewal, extension, expiration, termination
or modification of this Lease shall be binding upon each and all of the persons
executing this Lease as Tenant with the same force and effect as if each and all
of the persons executing this Lease had so acted or so given or received such
notice or refund or so signed. For purposes of interpreting this Lease, the
masculine gender shall include the feminine and vice versa and the neuter shall
be deemed to refer to both of them as the context may require.

 

35



--------------------------------------------------------------------------------

8.21 Supersession of Prior Lease(s). Effective on the Term Commencement Date,
this Lease supersedes any and all prior leases between Landlord and Tenant with
respect to any of the space included within the Premises.

 

8.22 Interpretation. (a) This Lease shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Lease to be drafted.

 

(b) In the event of any action, suit, arbitration, dispute or proceeding
affecting the terms of this Lease, no weight shall be given to any deletions or
striking out of any of the terms of this Lease contained in any prior draft of
this Lease, and no such deletion or strike out shall be entered into evidence in
any such action, suit, arbitration, dispute or proceeding, used to interpret the
intent of the parties or given any weight whatsoever.

 

(c) For the purposes of this Lease and all agreements supplemental to this
Lease, unless the context otherwise requires:

 

(i) The terms “include”, “including” and “such as” shall be construed as if
followed by the phrase “without being limited to”. The words “herein”, “hereof”,
“hereby”, “hereunder”, and words of similar import shall be construed to refer
to this Lease as a whole and not to any particular Article or Section unless
expressly so stated.

 

(ii) The term “obligations of this Lease” and words of like import, shall mean
the covenants to pay Base Rent and additional rent and all of the other terms of
this Lease. Any provision in this Lease that one party or the other or both
shall do or not do or shall cause or permit or not cause or permit a particular
act, condition or circumstance shall be deemed to mean that such party so
covenants or both parties so covenant, as the case may be.

 

(iii) The term “Tenant’s obligations hereunder”, and words of like import, and
the term “Landlord’s obligation hereunder”, and words of like import, shall mean
the obligations of this Lease which are to be performed or observed by Tenant,
or by Landlord, as the case may be. Reference to “performance” of either party’s
obligations and words of like import shall be construed as “payment, performance
and observance”. Tenant’s obligations hereunder shall be construed in every
instance as conditions as well as covenants.

 

(iv) Reference to Tenant being “in default hereunder”, and words of like import,
shall mean that Tenant, by its own acts or omissions, or those of anyone
claiming under or through Tenant, is in default in the performance of one or
more of Tenant’s obligations hereunder.

 

(v) Reference to Landlord as having “no liability to Tenant” or being “without
liability to Tenant”, and words of like import, shall mean that Tenant is not
entitled to terminate this Lease, or to claim actual or constructive eviction,
partial or total, or to receive any abatement or diminution of rent, or to be
relieved in any manner of any of its other obligations hereunder, or to be
compensated for loss or injury suffered by it or its agents, employees,
contractors, invitees, licensees or any other occupants of the Premises or to
enforce any other legal or equitable right or kind of liability whatsoever
against Landlord, Landlord’s affiliates, Landlord’s agents or any Superior
Lessor or Superior Mortgagee or their respective agents, employees, contractors,
officers, directors, shareholders, partners and principals (disclosed or
undisclosed), under or with respect to this Lease or with respect to Tenant’s
use or occupancy of the Premises.

 

(vi) The terms “termination of this Lease”, “termination of the Term” and words
of like import shall include expiration or sooner termination of this Lease and
the

 

36



--------------------------------------------------------------------------------

Term and the estate hereby granted or cancellation of this Lease pursuant to any
of the provisions of this Lease or pursuant to law. Upon the termination of this
Lease or of the Term, the Term and estate granted by this Lease shall end at
noon of the date of termination as if such date were the Term Expiration Date,
and neither party shall have any further obligation or liability to the other
after such termination except (A) as shall be expressly provided for in this
Lease and (B) for such obligations as by their nature or under the circumstances
can only be, or by the provisions of this Lease, may be, performed after such
termination, and, in any event, any liability for a payment of Base Rent or
additional rent which shall have accrued as of the date of termination shall
survive the termination of this Lease.

 

(vii) The term “the terms of this Lease” “the terms of this Article” or “the
terms of this Section” and words of like import shall include all terms,
covenants, conditions, provisions, obligations, limitations, restrictions,
reservations and agreements of this Lease or such Article, as the case may be.

 

(viii) Consent or Approved Fees. Whenever Landlord’s consent or approval is
required hereunder, unless expressly otherwise provided herein, Landlord shall
be entitled to be reimbursed for its reasonable and actual fees paid to third
parties.

 

8.23 No Immunity: Consent to Jurisdiction. Tenant hereby represents to Landlord
that it is not entitled, directly or indirectly, to diplomatic or sovereign
immunity and, with respect to any and all disputes arising, directly or
indirectly, out of this Lease, Tenant hereby consents to, and shall be subject
to service of process in, and the jurisdiction of the courts of, the State of
Connecticut. The provisions of this Section shall survive the termination of the
Term.

 

8.24 Arbitration. (a) The parties hereto shall not be deemed to have agreed to
determination of any dispute arising out of this Lease by arbitration unless
determination in such manner shall have been specifically provided for in this
Lease.

 

(b) The party desiring arbitration shall give notice to that effect to the other
party and shall in such notice appoint a person as arbitrator on its behalf.
Within 10 days, the other party by notice to the original party shall appoint a
second person as arbitrator on its behalf. The arbitrators thus appointed shall
appoint a third person and such three arbitrators shall as promptly as possible
determine such matter, provided however, that

 

(i) If the second arbitrator shall not have been appointed as aforesaid the
first arbitrator shall proceed to determine such matter, and

 

(ii) if the two arbitrators appointed by the parties shall be unable to agree,
within 10 days after the appointment of the second arbitrator, upon the
appointment of a third arbitrator, they shall give written notice to the parties
of such failure to agree, and if the parties fail to agree upon the selection of
such third arbitrator within 10 days after the arbitrators appointed by the
parties give notice as aforesaid, then within 5 days thereafter either of the
parties upon notice to the other party may request such appointment by the
American Arbitration Association (or any organization successor thereto), or in
its absence, refusal or inability to act may apply for a court appointment of
such arbitrator.

 

(c) Each arbitrator shall be a fit and impartial person who shall have had at
least 10 years’ experience in the County of Fairfield, State of Connecticut in a
calling connected with the matter of the dispute.

 

(d) The arbitration shall be conducted to the extent consistent with this
Section, in accordance with the then prevailing rules of the American
Arbitration Association (or any organization successor thereto). The decision
and award shall be rendered by the arbitrators, upon the concurrence of at least
two of their number, within 30 days after the appointment of the

 

37



--------------------------------------------------------------------------------

third arbitrator, or, in the case of a determination by a single arbitrator
pursuant to Section 8.24(a)(i), within 30 days after the expiration of the
period during which a second arbitrator may be appointed. Such decision and
award shall be in writing and shall be final and conclusive on the parties, and
counterpart copies thereof shall be delivered to each of the parties. In
rendering such decision and award, the arbitrators shall not add to, subtract
from or otherwise modify the provisions of this Lease. Judgment may be had on
the decision and award of the arbitrator(s) so rendered in any court of
competent jurisdiction.

 

(e) Each party shall pay the fees and expenses of the one of the two original
arbitrators appointed by or for such party and the fees and expenses of the
third arbitrator and all other expenses of the arbitration other than the fees
and disbursements of attorneys or witnesses for each party) shall be borne by
the parties equally.

 

(f) Notwithstanding the provisions of this Section, if any delay in complying
with any requirement of this Lease by Tenant might subject Landlord to any fine
or penalty, or to prosecution for a crime, or if it would constitute a default
by Landlord under any Superior Mortgage or the Superior Lease. Landlord may
exercise its right under Section 4.07 to remedy such default and in such event
the sole question to be determined by the arbitrators under this Article shall
be whether Tenant is liable under Section 4.07 for Landlord’s costs and expenses
of curing such default.

 

8.25 Parking. Landlord covenants that, as of November 1, 1998, (a) there shall
be at least 300 parking spaces serving the Real Property, of which ten (10)
shall be reserved for the exclusive use of Tenant’s executive officers and ten
(10) shall be reserved for the exclusive use of Tenant’s visitors’ during normal
business hours, and (b) eighty-five (85) parking spaces shall be available in
the evenings and on weekends in the commuter parking lot adjacent to the Real
Property that serves the Real Property. Tenant shall at all times have the
nonexclusive use of at least three (3) parking spaces per 1,000 square feet of
rentable floor area of the Premises. Landlord represents to Tenant that it is
the contract vendee of the property now known as 3 Rowan Street, Norwalk,
Connecticut (“3 Rowan Street”). Landlord covenants that (i) upon its acquisition
of title to 3 Rowan Street, (which shall occur prior to the Rent Commencement
Date) and the property known as 10 Rowan Street, Norwalk Connecticut or such
other property on Rowan Street in the immediate vicinity of the Building as to
which Landlord may acquire title, the same shall be added to the Land and
thereby become part of the Real Property, (ii) Landlord shall, at its expense,
use commercially reasonable efforts to acquire the same, demolish the structures
located thereon and create the maximum number of parking spaces thereon (but not
less than 50) as shall be permitted by applicable Legal Requirements and (iii)
Tenant shall have the exclusive use of all such spaces throughout the Term.

 

8.26 Roof; Antenna and Satellite Dish. (i) Provided Tenant is not then in
default under this Lease beyond the expiration of any applicable grace and
notice and cure periods, then Tenant shall have a non-exclusive license, at no
charge to Tenant, to use space on the roof of the Building for the purpose of
installing thereon an antenna and satellite dish for receiving and sending
electronic communications, subject to the terms and provisions of this Lease. If
Tenant desires to use such roof space, it shall notify Landlord thereof and
advise Landlord of the dimensions of the required roof space and any particular
requirements. Landlord shall then advise Tenant of the roof space available to
Tenant after taking into consideration Tenant’s requirements and the location of
other equipment and facilities on the roof.

 

(ii) The installation of the antenna and satellite dish shall be subject to
height limitations and other conditions of applicable Legal Requirements. The
installation, use and operation of the antenna and satellite dish are subject to
all of the terms and provisions of this Lease, including, but not limited to,
the provisions of Article 4.

 

(iii) Landlord reserves the right to recapture such roof space or part thereof
if necessary in order to comply with applicable Legal Requirements or Insurance
Requirements. Landlord shall exercise such right of recapture by giving notice
of exercise thereof to Tenant, setting forth the space to be recaptured
(“Recaptured Roof Space”) and

 

38



--------------------------------------------------------------------------------

the date the space is to be recaptured, which shall be no earlier than ten (10)
days from the date of such notice. If Landlord exercises such right to recapture
the Recaptured Roof Space or part thereof, then it shall provide Tenant with
substitute space on the roof of the Building (“Substitute Roof Space”) for its
installation on the recaptured Roof Space. The cost of removing Tenant’s
installation from the Recaptured Roof Space and installing the same on the
Substitute Roof Space shall be borne solely by Tenant. Tenant shall cooperate
with Landlord in connection with such removal and/or installation. Landlord
agrees that such relocation of Tenant’s installation shall be done in such
manner so as to reasonably minimize interruption of Tenant’s operations within
the Building.

 

(iv) Tenant and its agents, employees, invitees, and licensees shall have the
nonexclusive license to enter upon and use portions of the roof designated by
Landlord from time to time in its sole discretion for uses permitted hereunder
and subject to all applicable Legal Requirements and Insurance Requirements,
such reasonable rules and regulations with respect to the use and operation
thereof as may be promulgated by Landlord from time to time and Landlord’s
rights of access thereto to make repairs and replacements for the Building.
Tenant shall, at its expense, as part of the Initial Improvements and subject to
the requirements of this Lease, including, without limitation, Article 45
hereof, install decking on the roof to facilitate its proposed use thereof. In
no event may Tenant perform any work to the roof that adversely affects any
warranties issued in connection therewith.

 

8.27 Force Majeure. This Lease and the obligations of Tenant to pay Rent and
perform all of the terms of this Lease on the part of Tenant to be performed
shall in no way be affected because Landlord is unable or delayed in fulfilling
any of its obligations under this Lease by reason of Force Majeure. Landlord
shall in each instance exercise reasonable diligence to effect performance when
and as soon as possible. “Force Majeure” shall mean any and all causes beyond
Landlord’s reasonable control, including delays caused by Tenant, other tenants,
governmental restriction, regulation or control, labor disputes, accident, or
inability to obtain labor, fuel, steam, water, electricity or materials, acts of
God, enemy action, civil commotion, fire or other casualty. Any such cause that
can be cured solely by the payment of a liquidated sum shall not constitute an
event of Force Majeure.

 

8.28 Tenant’s Self-Help Right.

 

(a) In the event that (i) Landlord shall have failed to perform its obligations
under any or all of Section 3.01, Section 3.03(a), Section 3.04(a) or Section
3.04(b) hereof within a reasonable period of time under the circumstances after
such obligation shall have accrued and such failure is not caused by the
negligence or other tortious conduct of Tenant or Tenant’s agents, employees or
contractors, (ii) Tenant shall have notified Landlord by notice clearly stating
“NOTICE OF FAILURE TO PERFORM LANDLORD’S OBLIGATIONS PURSUANT TO SECTION(S)
[RELEVANT SECTION(S) TO BE INSERTED]; LANDLORD’S FAILURE TO PERFORM SUCH
OBLIGATIONS WITHIN FIFTEEN (15) DAYS SHALL ENTITLE TENANT TO PERFORM THE SAME”
or language to substantially similar effect, (iii) Landlord shall have failed to
cure such failure within 15 days after Landlord receives such notice from Tenant
(or, if cure cannot by its nature be effected within such 15-day period, to
commence such cure within such 15-day period and thereafter diligently and
continuously to prosecute such cure to completion), (iv) Tenant shall have
notified Landlord of such failure within five (5) days after the expiration of
such 15-day period by notice clearly stating “SECOND NOTICE OF FAILURE TO
PERFORM LANDLORD’S OBLIGATIONS PURSUANT TO SECTION(S) [RELEVANT SECTION(S) TO BE
INSERTED]; LANDLORD’S FAILURE TO PERFORM SUCH OBLIGATIONS WITHIN TEN (10) DAYS
SHALL ENTITLE TENANT TO PERFORM THE SAME”, (v) Landlord shall have failed to
cure such failure within 10 days after Landlord receives such notice from Tenant
(or, if such cure cannot by it nature be effected within such 10-day period, to
commence such cure within such period and diligently and continuously prosecute
such cure to completion), then Tenant shall have the right to cure such failure
by performing such obligation(s) in the manner Landlord is required to perform
the same and to recover from Landlord Tenant’s reasonable out-of-pocket costs
actually paid to third parties in connection therewith; provided

 

39



--------------------------------------------------------------------------------

however, that none of the foregoing time periods shall apply to Tenant’s cure
right in the event (x) of a bona fide emergency that poses an immediate and
material threat of physical injury to Tenant’s employees, invitees and licensees
or substantial interference with Tenant’s business operations at the Premises
and (y) Tenant has used its best efforts to notify Landlord of such emergency
condition as soon as possible and has provided Landlord a reasonable opportunity
under the circumstance to cure the same.

 

(b) If Tenant shall have given any of the notices or incurred any of the
expenses described in Section 8.28(a) hereof and Landlord disputes the validity
or accuracy of such notice or the reasonableness or necessity for such expense,
then the resolution of such dispute may be submitted by Landlord to the (or any
successor organization thereto) for Expedited Arbitration. Landlord and Tenant
shall bear the costs of all the arbitration equally, but each shall be solely
responsible for its own attorney’s fees and witness expenses. The term
“Expedited Arbitration” shall mean an arbitration conducted in accordance with
the Expedited Procedures provisions (Rules 53 through 57 in the current edition)
of the commercial arbitration rules of the AAA; provided, however, that, with
respect to any such arbitration: (i) the list of arbitrators referred to in Rule
54 shall be returned within 5 business days from the date of mailing; (ii) the
parties shall notify the AAA, by telephone, within 4 business days of any
objections to the arbitrator appointed and will have no right to object if the
arbitrator so appointed was on the list submitted by the AAA and was not
objected to in accordance with Rule 54; (iii) the Notice of Hearing referred to
in Rule 55 shall be 4 business days in advance of the hearing; and (iv) the
hearing shall be held within 7 business days after the appointment of the
arbitrator. Each arbitrator shall be duly sworn to determine such matter fairly
and impartially. If any arbitrator shall die, be disqualified or incapacitated,
or shall fail to refuse to act, before such matter shall have been determined,
then, in place of such arbitrator, an arbitrator shall promptly be appointed in
the same manner as the arbitrator who shall have died, become disqualified or
incapacitated, or who shall have failed or refused to act. Judgment on such
determination of the arbitrator may be entered by either party, upon notice to
the other party, in any court having jurisdiction.

 

ARTICLE 9

 

ADDITIONAL SPACE OPTIONS

 

9.01 Additional Space Options

 

(a) If, at any time during the Term prior to the day that is one (1) year prior
to the Term Expiration Date (as the same may be extended pursuant to Article 10
hereof), (i) any portion of the first floor of the Building that is not part of
the Premises or the First Floor Space becomes available to Landlord for leasing
due to the expiration of a lease by its terms, a termination by an agreement
between Landlord and such tenant or a termination by reason or such tenant’s
default under its lease of such space (each, an “Additional Space”) and (ii)
Tenant is not in default under the terms of this Lease (or, if a default exists,
it is thereafter cured within the applicable grace or cure period), then
Landlord shall give Tenant notice (an “Additional Space Notice”) of the
availability of the Additional Space, which Additional Space Notice shall
include Landlord’s estimate of the annual fair market fixed rent for the
Additional Space Term (as hereinafter defined). The Additional Space Notice may
be given up to 12 months prior to the expiration of a lease by its terms or up
to 60 days after the termination of such lease by agreement or by reason of such
tenant’s default. In each event, Tenant, subject to the provisions of this
Article 9, shall have the right (the “Additional Space Option”) to lease the
Additional Space pursuant to the terms of this Lease for a term (the “Additional
Space Term”) to commence on the date set forth in the Additional Space Notice
(the “Additional Space Commencement Date”), which Additional Space Commencement
Date shall in no event be sooner than 60 days after the later of (1) date of the
Additional Space Notice or (2) the date of such expiration or termination, and
shall be coterminous with the Term, as the same may be extended pursuant to the
provisions of Article 10 hereof. The Additional Space Option shall be exercised,
if at all, by Tenant giving notice to Landlord (the “Additional Space Exercise
Notice”) within 90 days after the giving of the Additional Space Notice (and
time shall be of the essence with respect to the giving of the Additional Space
Exercise Notice). Tenant’s failure duly to give the Additional Space Exercise
Notice shall conclusively be deemed a waiver of the Additional Space Option with
respect to such Additional Space then being offered.

 

40



--------------------------------------------------------------------------------

(b) If Tenant shall effectively exercised an Additional Space Option as set
forth in Section 9.01(a) hereof, then, provided that Tenant is not in default
under the terms of this Lease both at the time of such exercise and on the
Additional Space Commencement Date (or, if a default exists, it is thereafter
cured within the applicable grace or cure period), this Lease shall be deemed
amended, effective as of the Additional Space Commencement Date, as follows:

 

(i) such Additional Space shall be added to and form a part of the Premises with
the same force and effect as if originally demised under this Lease, and the
term “Premises” as used in this Lease shall include such Additional Space;

 

(ii) the Base Rent payable by Tenant for the Additional Space then being added
shall be the greater of (A) 90% of the annual fair market fixed rent determined
pursuant to Section 9.01(g) hereof and (B) the product of (1) the rentable
square footage of such Additional Space multiplied by (2) the Base Rent per
rentable square foot then being paid by Tenant with respect to the remainder of
the Premises;

 

(iii) provided that Tenant is not in default of this Lease beyond the expiration
of all applicable grace and cure periods, there shall be an additional credit
against the Base Rent next accruing hereunder with respect to such Additional
Space in an amount equal to one-third (1/3) of the amount then payable to CB
with respect to the leasing of such Additional Space pursuant to that certain
Leasing Commission Agreement, dated April 21, 1998, between Landlord and CB (the
“CB Agreement”), it being understood that, although the amount of such credit is
calculated with reference to such commission, Tenant represents to Landlord that
Tenant is not sharing such commission in any manner.

 

(iv) The Tenant’s Percentage shall be increased appropriately to reflect the
incorporation of such Additional Space into the Premises.

 

(v) Landlord shall install meter(s) to measure the consumption of electricity in
such Additional Space, and, until such time as the meter or meters that measure
electricity furnished to such Additional Space have been installed, Tenant shall
pay for electricity at the same rate per rentable square foot of such Additional
Space as Tenant is required to pay for the space originally demised hereunder;
and

 

(vi) Landlord shall contribute a maximum aggregate amount of up to the product
of (1) the rentable square footage of the Additional Space multiplied by (2)
$32.00 multiplied by a fraction the numerator of which is the number of full
months remaining in the Term on the Additional Space Commencement Date and the
denominator of which is 120 (the “Additional Space Contribution”). The
Additional Space Contribution shall be disbursed by Landlord in the same manner
and subject to the same conditions as Landlord’s Contribution is disbursed with
respect to the Initial Improvements.

 

(c) If Tenant does not duly and timely exercise the Additional Space Option in
accordance with this Article 9 within such 90-day period, Landlord shall have
the right to lease such Additional Space (along or in conjunction with other
space) to any other such prospective tenant or tenants for any length of term
and such Additional Space shall no longer be subject to the provisions of this
Article 9.

 

(d) If Landlord is unable to give possession of the Additional Space because of
the holding over or retention of possession of any tenant, undertenant or
occupant or for any other reason whatsoever, including without limitation, that
construction being performed in the Building has not been sufficiently completed
to make the Additional Space ready for Tenant’s occupancy (as determined by
Landlord), a certificate of occupancy has not been procured or for any other
reason, and the validity of this Lease shall not be impaired under such
circumstances, nor shall the same be construed in any way to extend the Term,
but the Rent (including, without limitation, additional rent) payable hereunder
for the Additional Space shall be abated (provided

 

41



--------------------------------------------------------------------------------

Tenant is not responsible for the inability to obtain possession) until Landlord
is able to deliver possession of the Additional Space to Tenant. Landlord shall
use all commercially reasonable efforts to dispossess any such tenant,
undertenant or other occupant, including, without limitation, commencing and
diligently prosecuting an eviction proceeding.

 

(e) The termination, cancellation or surrender of this Lease shall terminate any
rights of Tenant pursuant to this Article 9.

 

(f) If Tenant shall have effectively exercised the Additional Space Option as
set forth in Section 9.01 hereof, Tenant shall accept the Additional Space “as
is” in the state and condition that it may be on the Additional Space
Commencement Date and Landlord shall have no liability to Tenant by reason of
such state and condition. Landlord makes no representations as to the condition
of the Additional Space or as to any other thing or fact related thereto. In no
event, shall Landlord have any obligation to decorate, repair, alter, improve or
otherwise prepare the Additional Space for Tenant’s occupancy.

 

(g) Landlord shall include in the Additional Space Notice Landlord’s estimate of
the amount of the annual fair market fixed rent for the Additional Space Term,
specifying in detail the basis therefor and 90% of such amount shall constitute
the annual Base Rent for the Additional Space for the Additional Space Term then
being offered unless within 30 days after the giving of such estimate, Tenant
shall notify Landlord that it disputes such estimate specifying, in detail, the
reasons therefor. If such dispute shall not be resolved with 60 days after
Landlord gives Tenant the Additional Space notice, then Landlord and Tenant
shall, within 10 days after the expiration of such 60-day period, submit such
dispute to arbitration in accordance with the provisions of Section 8.24, and
the arbitrator shall determine the annual fair market fixed rent for the
Additional Space for the Additional Space Term in accordance with the
instructions provided in Section 10.01(d) hereof, except that the Additional
Space Term shall be deemed to be the greater of the actual Additional Space Term
or five years only for purposes of determining such annual fair market fixed
rent.

 

(h) If upon the commencement of the Additional Space Term, the Base Rent to be
paid by Tenant during the Additional Space Term shall not have been determined
(by arbitration or by agreement of Landlord and Tenant), Tenant shall, effective
as of the Additional Space Commencement Date, pay as Base Rent the sum of the
amount estimated by Landlord as the appropriate Base Rent for the Additional
Space during the Additional Space Term. Tenant shall pay to Landlord, within 30
days after the determination of the Base Rent for the Additional Space Term, any
underpayment of Base Rent by Tenant since the beginning of the Additional Space
Term, together with interest thereon at the prime rate (from time to time in
effect during the period), from the date of each such underpayment to the date
or repayment by Tenant, and in the event of an overpayment by Tenant, since the
beginning of the Additional Space Term, Landlord shall, at Landlord’s sole
election, either (x) pay to Tenant the amount of any overpayment of such Base
Rent by Tenant since the beginning of the Additional Space Term, together with
interest thereon at the prime rate, or (y) grant Tenant a credit against Base
Rent in the amount of such overpayment, together with interest thereon at 2%
above the prime rate in either case from the dates of such overpayments until
the date such credit is fully applied.

 

ARTICLE 10

 

RENEWAL OPTION

 

10.01 First Renewal Option

 

(a) Provided that Tenant is not in default of any provision of this Lease both
at the time of the exercise of the option contained in this Section 10.01 (the
“First Renewal Option”) and at the time of the commencement of the First Renewal
Term (as hereinafter defined) (or, if a default exists, it is thereafter cured
within the applicable grace or cure period), then Tenant shall have the right to
renew the Term (the “Original Term”) for a period of five (5) years (the “First
Renewal Term”) upon the same terms as contained in this Lease (including Article
2 hereof, without any change in the Base Tax Year or the Base Year for Operating
Expenses) except that (w) the Base Rent during the First Renewal Term shall be
determined as provided in Sections 10.01(a) through (g) hereof, inclusive, (x)
the Base Rent shall not be abated,

 

42



--------------------------------------------------------------------------------

nor shall there be any credit, allowance or concession with respect thereto, (y)
Landlord shall not perform any work to the Premises or contribute any sums
thereto, and (z) Tenant shall then have only the right to renew the Term for the
Second Renewal Term (as provided and defined in Section 10.02 hereof). If Tenant
so elects to renew the Original Term for the First Renewal Term, then Tenant
shall give notice to Landlord of such election on or before a date which is six
(6) months prior to the commencement of the First Renewal Term. Upon Landlord’s
receipt of such notice, this Lease, subject to the provisions of this Section
10.01, shall be automatically extended on the Term Expiration Date for the First
Renewal Term with respect to the entire Premises covered by this Lease with the
same force and effect as if the First Renewal Term had been originally included
in the Term and the Term Expiration Date shall be deemed to be extended to the
last day of the First Renewal Period.

 

(b) If Tenant shall have duly and timely exercised the First Renewal Option,
then on or before a date which is four (4) months prior to the commencement of
the First Renewal Term, Landlord shall send a notice to Tenant setting forth the
Base Rent for the First Renewal Term which shall be the greater of (i) 90% of
Landlord’s estimate of the annual fair market fixed rent specifying in detail
the basis therefor for the Premises for the First Renewal Term and (ii) the Base
Rent payable by Tenant with respect to the Premises during the last twelve (12)
months of the Original Term. Landlord’s estimate of the annual fair market fixed
rent shall be conclusive and binding as the basis for the calculation of the
Base Rent for the Premises for the First Renewal Term unless (i) within thirty
(30) days after the giving of such estimate, Tenant shall notify Landlord that
it disputes such estimate, specifying, in detail, the reasons therefor, and (ii)
if such dispute shall not be resolved by a date which is 75 days prior to the
commencement of the First Renewal Term, Landlord and Tenant shall, not later
than a date which is two (2) months prior to the commencement of the First
Renewal Term, submit such dispute to arbitration, and the arbitrators shall
determine the annual fair market fixed rent for the Premises for the First
Renewal Term; provided, however, in no event shall the Base Rent payable during
the First Renewal Term determined pursuant to this Article 10 be less than the
Base Rent payable by Tenant with respect to the Premises during the last twelve
(12) months of the Original Term.

 

(c) If, upon the commencement of the First Renewal Term, the Base Rent to be
paid by Tenant during the First Renewal Term shall not have been finally
determined (by arbitration or by agreement of Landlord and Tenant), Tenant
shall, effective as of the commencement of the First Renewal Term, pay as Base
Rent the amount estimated by Landlord as the appropriate Base Rent for the
Premises during the First Renewal Term. Upon such final determination of the
Base Rent, Tenant shall promptly pay to Landlord any underpayment of Base Rent
by Tenant since the beginning of the First Renewal Term and, in the event of any
overpayment of such Base Rent by Tenant since the beginning of the First Renewal
Term, Landlord shall, at its sole election, either (i) promptly pay to Tenant
the amount of such overpayment or (ii) grant Tenant a credit against Base Rent
accruing under this Lease after the date of such final determination in the
amount of such overpayment with interest on the unapplied portion of such credit
at the prime rate for the period from the date of such final determination until
such credit is fully applied.

 

(d) If the determination of the annual fair market fixed rent for the Premises
during the First Renewal Term is submitted to arbitration pursuant to Section
10.01 (b) hereof, the first and second arbitrators appointed pursuant to Section
8.24 hereof shall submit their respective determinations to the third arbitrator
within 20 days after the appointment of the third arbitrator. The third
arbitrator shall conduct such hearings and investigations as he or she may deem
appropriate. The first and second arbitrators shall be called and appear as
witnesses (although the third arbitrator need not call any other witnesses), and
each may act as an advocate for the party that appointed such arbitrator. The
third arbitrator shall, within 20 days after submission of the determinations of
the first and second arbitrators, pick one of such determinations as the annual
fair market fixed rent for the Premises for the First Renewal Term. Such
decision by the third arbitrator shall be in writing and shall be conclusive and
binding on both Landlord and Tenant. In rendering such decision and award, the
arbitrators shall not add to, delete from or otherwise modify the provisions of
this Section 10.01 or any provisions of the Lease. The arbitrators shall make
their respective determinations based on the following, and the arbitrators
shall be so instructed:

 

(i) The phrase “annual fair market fixed rent” shall mean the then annual fair
market rental rate for the Premises (determined on the assumption that the
additional rent payable by Tenant under this Lease shall continue to be payable
during the First Renewal Term without any change in the Base Tax Year, the Base
Year for Operating Expenses or any other provisions of Article 2 or any other
provisions of this Lease relating to additional rent;

 

43



--------------------------------------------------------------------------------

(ii) The annual fair market rental rate for the Premises during the First
Renewal Term shall be not less than the then annual fair market rental rate for
comparable space for a comparable term in Fairfield County, determined on the
assumptions and taking into consideration the factors set forth in this Section
10.01(d);

 

(iii) Any brokerage commission payable in connection with the leasing of the
Premises for the First Renewal Term in accordance with written agreements
between Landlord and the Broker;

 

(iv) The work being performed by or contributed to by Landlord with regard to
the premises originally demised herein (the “Original Premises”), the First
Floor Space and the Additional Space;

 

(v) The rent concessions in the form of rent abatement and tenant improvements
allowance (if any) then being offered by landlords of comparable space for a
comparable term in Fairfield County and those being received by Tenant pursuant
to this Lease; and

 

(vi) It shall be assumed by the arbitrators in the making of their
determinations that: (A) a reasonable time under then-existing market conditions
is allowed for exposure of the Premises on the open market and Landlord had a
reasonable time to locate a tenant who rents with a knowledge of the uses to
which the Premises can be adapted, (B) neither Landlord nor the prospective
tenant is under any compulsion to rent, (C) the Premises will be used for
executive and administrative office uses, (D) the Premises is free and clear of
all leases and tenancies, (E) the Premises is being renewed for a 5-year term
and (F) the leasing is being made as an arms’ length transaction and Landlord
and the prospective tenant are well-informed and well-advised and each is acting
in its own best interest.

 

(e) During the First Renewal Term, Tenant shall pay (1) additional rent in
accordance with the terms of Article 2 hereof without any change in the Base Tax
Year, Base Year for Operating Expenses or any other provision of Article 2
hereof and (2) all other additional rent payable under the Lease, in accordance
with the terms thereof.

 

(f) Each arbitrator appointed pursuant to this Section shall have at least 10
years’ experience in Fairfield County in real property management, brokerage or
appraising and shall be associated with a firm engaged in such business and not
be a sole practitioner. In addition, the third arbitrator shall be impartial.

 

(g) Upon the determination of the Base Rent for the Premises for the First
Renewal Term, Landlord and Tenant, upon the demand of either of them, shall
enter into a supplementary agreement setting forth such Base Rent.

 

(h) Any termination, cancellation or surrender of this Lease shall terminate any
right of renewal for the First Renewal Term in respect of the portion of the
Premises as to which this Lease is terminated, canceled or surrendered.

 

44



--------------------------------------------------------------------------------

(i) Time shall be of the essence with respect to the exercise by Tenant of its
option under this Section 10.01.

 

(j) Upon the exercise by Tenant of its option in respects of the First Renewal
Term in accordance with this Section 10.01, the term “Term,” as defined in
Section 1.02, shall mean the Original Term as extended for the First Renewal
Term and the term “Term Expiration Date,” as defined in Section 1.02 hereof,
shall mean the date of expiration of the First Renewal Term.

 

(k) If Tenant shall have duly and timely exercised the First Renewal Option,
then, provided it is not in default of this Lease beyond the expiration of all
applicable grace and cure periods, it shall be entitled to receive a credit
against Base Rent next accruing hereunder in an amount equal to one-third (1/3)
of the amount then payable to CB with respect to the exercise of the First
Renewal Option pursuant to the CB Agreement, it being understood that, although
the amount of such credit is calculated with reference to such commission,
Tenant represents to Landlord that Tenant is not sharing such commission in any
manner.

 

10.02 Second Renewal Option.

 

(a) Provided that (i) Tenant shall have duly and timely exercised the First
Renewal Option and this Lease shall be in full force and effect and (ii) Tenant
is not in default of any provision of this Lease both at the time of the
exercise of the option contained in this Section 10.02 (the “Second Renewal
Option”) and at the time of the commencement of the Second Renewal Term (as
hereinafter defined) (or, if a default exists, it is thereafter cured within the
applicable grace or cure period), then Tenant shall have the right to renew the
Term for one additional period of five (5) years (the “Second Renewal Term”)
upon the same terms as contained in this Lease with respect to the First Renewal
Term. Base Rent shall be determined for the Second Renewal Term in the same
manner as it is determined for the First Renewal Term pursuant to Sections
10.01(a) through (g) hereof, inclusive, with references therein to the “Original
Term” being deemed to be references to the “First Renewal Term” and references
therein to the “First Renewal Term” being deemed to the references to the
“Second Renewal Term.”

 

(b) Time shall be of the essence with respect to the exercise by Tenant of its
option under this Section 10.02.

 

(c) Upon the exercise by Tenant of its option in respects of the Second Renewal
Term in accordance with this Section 10.02, the term “Term,” as defined in
Section 1.02, shall mean the Original Term as extended for the First Renewal
Term and the Second Renewal Term, and the term “Term Expiration Date,” as
defined in Section 1.02 shall mean the date of expiration of the Second Renewal
Term. Tenant shall have no further options to extend the Term beyond the
expiration of the Second Renewal Term.

 

(d) If Tenant shall have duly and timely exercised the Second Renewal Option,
then, provided it is not in default of this Lease beyond the expiration of all
applicable grace and cure periods, it shall be entitled to receive a credit
against Base Rent next accruing hereunder in an amount equal to one-third (1/3)
of the amount then payable to CB with respect to the exercise of the Second
Renewal Option pursuant to the CB Agreement, it being understood that, although
the amount of such credit is calculated with reference to such commission,
Tenant represents to Landlord that Tenant is not sharing such commission in any
manner.

 

45



--------------------------------------------------------------------------------

 

ARTICLE 11

 

FIRST FLOOR SPACE

 

11.01 First Floor Space. (a) Effective as of May 1, 2000 (the “First Floor Space
Commencement Date”), (i) Tenant shall lease the space described on Exhibit A-1
annexed hereto, all or substantially all of which shall be vertically contiguous
to the second floor portion of the Premises and accessible directly from the
exterior of the Building by a separate entrance and corridor that is comparable
to the existing entrances to the Building, (the “First Floor Space”) on the
terms and conditions hereinafter set forth, (ii) this Lease, subject to the
provisions of this Article 11, shall be extended to cover the First Floor Space
with the same force and effect as if the First Floor Space had been originally
included in the Premises, and (iii) this Lease shall be deemed amended as
follows:

 

(A) The “Premises” as used in this Lease shall include the First Floor Space.

 

(B) Section 2.02 hereof shall be modified to provide that the Base Rent for the
First Floor Space only shall be the greater of (1) 90% of the annual fair market
fixed rent for the First Floor Space determined pursuant to Section 9.01(g)
hereof, to the extent applicable to the First Floor Space for the unexpired
Term, and (2) the product of 25,000 multiplied by the Base Rent payable by
Tenant per rentable square foot for the remainder of the Premises on the First
Floor Space Commencement Date.

 

(C) The “Tenant’s Percentage” shall be increased by 20.9% to appropriately
reflect the incorporation of the First Floor Space into the Premises.

 

(D) Landlord shall contribute an amount up to $800,000 multiplied by the
fraction the numerator of which is the number of full months remaining in the
Term on May 1, 2000, and the denominator of which is 120 (the “First Floor
Contribution”). The First Floor Contribution shall be disbursed by Landlord in
the same manner and subject to the same conditions as Landlord’s Contribution is
disbursed with respect to the Initial Improvements.

 

(E) Landlord shall install meter(s) to measure the consumption of electricity in
the First Floor Space, and, until such time as the meter or meters that measure
electricity furnished to the First Floor Space have been installed, Tenant shall
pay for electricity at the same rate per rentable square foot of the First Floor
Space as Tenant is required to pay for the space originally demised hereunder.

 

(F) Landlord shall perform, at its sole expense, item 1 of Landlord’s Work and
all other work reasonably necessary to upgrade all Building mechanical systems,
including, without limitation, heating-ventilation-airconditioning, electrical
and plumbing, serving the First Floor Space to make the same comparable to and
consistent with the Landlord’s Work in the Premises originally demised
hereunder.

 

(G) Provided that Tenant is not in default of this lease beyond the expiration
of all applicable grace and cure periods, Tenant shall be entitled to receive a
credit against Base Rent next accruing hereunder in the amount equal to
one-third (1/3) of an amount then payable to CB with respect to the leasing of
the First Floor Space pursuant to the CB Agreement, it being understood that,
although the amount of such credit is calculated with reference to such
commission, Tenant represents to Landlord that Tenant is not sharing such
commission in any manner.

 

(b) There shall be no change in either the Base Year for Operating Expenses or
the Base Tax Year with respect to the First Floor Space.

 

46



--------------------------------------------------------------------------------

(c) If Landlord is unable to give possession of the First Floor Space because of
the holding over or retention of possession of any tenant, undertenant or
occupant or for any other reason whatsoever, including without limitation, that
construction being performed in the Building has not been sufficiently completed
to make the First Floor Space ready for Tenant’s occupancy (as determined by
Landlord), a certificate of occupancy has not been procured or for any other
reason, the validity of this Lease shall not be impaired under such
circumstances, nor shall the same be construed in any way to extend the Term,
but the Rent (including, without limitation, additional rent) payable hereunder
for the First Floor Space shall be abated (provided Tenant is not responsible
for the inability to obtain possession) until Landlord is able to deliver
possession of the First Floor Space to Tenant. Landlord shall use all
commercially reasonable efforts to dispossess any such tenant, undertenant or
other occupant, including, without limitation, commencing and diligently
prosecuting an eviction proceeding.

 

(d) Tenant shall accept the First Floor Space “as is” in the state and condition
that it may be on the First Floor Space Commencement Date and Landlord shall
have no liability to Tenant by reason of such state and condition. Landlord
makes no representations as to the condition of the First Floor Space or as to
any other thing or fact related thereto. In no event shall Landlord have any
obligation to decorate, repair, alter, improve or otherwise prepare the First
Floor Space for Tenant’s occupancy.

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease on the date
first above written.

 

NORWALK IMPROVEMENTS LLC,

    a New York limited liability company

By:         _____________________________________, Managing Member

TN TECHNOLOGIES, INC., a Delaware corporation

By:

       

Name:

   

Title:

 

48